



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Tsilhqot'in 
          Nation v. British Columbia,







2006 
          BCCA 2



Date: 20060103





Docket: CA032211; CA032213

Docket:  CA032211

Between:

Roger 
    William, on his own behalf and on behalf of all other

members 
    of the Xeni Gwet'in First Nations Government and

on behalf of all other members of the Tsilhqot'in Nation

Respondent

(
Plaintiff
)

And

The 
    Attorney General of Canada

Appellant

(
Defendant
)

And

Her 
    Majesty the Queen in right of the Province of

British 
    Columbia, and the Regional Manager

of 
    the Cariboo Forest Region

(
Defendants
)

 and 

Docket:  CA032213

Between:

Roger 
    William, on his own behalf and on behalf of all other

members 
    of the Xeni Gwet'in First Nations Government and

on behalf of all other members of the Tsilhqot'in Nation

Respondent

(
Plaintiff
)

And

Her 
    Majesty the Queen in right of the Province of

British 
    Columbia, and the Regional Manager

of 
    the Cariboo Forest Region

Appellants

(
Defendants
)

And

The 
    Attorney General of Canada

(Defendant
)












Before:


The 
          Honourable Madam Justice Southin




The 
          Honourable Mr. Justice Hall




The 
          Honourable Mr. Justice Thackray








J. L. Ott and C. L. Hook


Counsel for the Appellant,
Attorney General of Canada




J. E. Gouge, Q.C. and J. I. Thayer


Counsel for the Appellants, Her Majesty
the Queen in right of British Columbia and Regional Manager, Cariboo 
          Forest Region




P. 
          S. Rosenberg and D. M. Rosenberg


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver, British Columbia




24th and 25th October, 2005




Place 
          and Date of Judgment:


Vancouver, British Columbia




3rd January, 2006













Dissenting 
          and Written Reasons by
:




The 
          Honourable Madam Justice Southin  (P. 3, para. 1)




Appendix 
          (P. 54)




Written 
          Reasons by:




The 
          Honourable Mr. Justice Hall   (P. 64, para.100)




Concurring 
          Reasons by:




The 
          Honourable Mr. Justice Thackray (P. 74, para. 118)





Reasons for Judgment of the Honourable Madam Justice 
    Southin:

[1]

In the first Chilcotin war (1864), sometimes called the Waddington 
    Massacre, 21 men, of whom 18 were non-aboriginals, died violently.  On 26th 
    October of that year, five Chilcotin (whose tribal name is now transliterated 
    as Tsilhqot'in), having been convicted of murder at a trial before Begbie 
    C.J., were publicly hanged at what is now known as Quesnel.  The causes of 
    the uprising are not known with any certainty.  The 18 non-aboriginal dead 
    may well be thought by some to have deserved their fate.  (The fullest account 
    in a standard work available to me is in David R. Williams,
The Man for 
    a New Country
(Sidney, British Columbia: Gray's Publishing, 1977) at pp. 
    109-116, but see also Rev. R. C. Lundin Brown,
Klatsassan, and other Reminiscences 
    of Missionary Life in British Columbia
(London: Society for Promoting 
    Christian Knowledge, 1873) which is available on the internet at the National 
    Library of Canada's "Early Canadiana on line" site:  www.canadiana.org 
    /ECO - search "Klatsassan".)

[2]

This appeal is part of long-running hostilities, which might be called 
    the second Chilcotin war, the first shot in which was the issue of a writ 
    on 18th April, 1990, between, as plaintiff, an Indian Band which then called 
    itself The Nemaiah Valley Indian Band but which has now adopted the name of 
    Xeni Gwet'in First Nations Government, and, as defendants, various forest 
    industry companies and the rest of the people of British Columbia, represented 
    here by Her Majesty the Queen.  In so stating the parties, I do not overlook 
    that other persons of aboriginal descent may not care to be included in such 
    a phrase as "the rest of the people".  The claim was for rights 
    in lands now described in the litigation as the trap line areas.  A second 
    front, the Brittany Triangle action, was opened on 18th December, 1998.  The 
    forest industry companies are no longer in the litigation.  By various amendments 
    over the years, all the Tsilhqot'in are now represented and the Attorney General 
    of Canada has become a defendant.

[3]

In order to ascertain whether these actions, whatever their result, 
    will resolve the issues between the Tsilhqot'in and the rest of the people, 
    I inquired from Mr. Gouge whether the Tsilhqot'in had disclaimed any other 
    claims to any other lands.  His answer, as I understood it, was that he did 
    not understand that they had done so although he supposed that the doctrine 
    of
Henderson v. Henderson
(1843), 3 Hare 100, 67 E.R. 313, might 
    possibly apply.  But as matters now stand, this litigation, even if it lasts 
    for years, may be followed by other Tsilhqot'in claims to other lands in central 
    British Columbia.

[4]

As I shall explain hereafter more fully, this appeal from an order 
    of Vickers J. pronounced the 16th July, 2004, is not about the merits of the 
    plaintiff's case, but about the remuneration of the plaintiff's lawyers.  
    Vickers J. has now ordered that the defendants pay "special costs", 
    subject to a 20% "holdback", as "costs in advance".  The 
    fundamental question before us is whether that order accords with the judgment 
    of the Supreme Court of Canada in
British Columbia (Minister of Forests) 
    v. Okanagan Indian Band
, [2003] 3 S.C.R. 371, dismissing the appeal 
    from the judgment of this Court (Prowse, Donald and Newbury JJ.A.), (2001), 
    95 B.C.L.R. (3d) 273.  The reasons of Newbury J.A., speaking for the 
    Court in that appeal, had been pronounced on the 5th November, 2001.

[5]

The course of these hostilities, up to the summer of 2002, that is 
    before the trial commenced in late 2002, is fully and, if I may be so presumptuous 
    as to say so, lucidly set out by my colleague, Rowles J.A., in
Xeni 
    Gwet'in First Nations v. British Columbia
(2002), 3 B.C.L.R. (4th) 
    231 (C.A.), in reasons pronounced 19th July, 2002, dismissing an appeal from 
    an order that, "[t]he Plaintiff's interim legal fees shall be paid [by 
    the Crown Defendants in any event of the cause] as [increased costs] at 50% 
    of special costs", which had been pronounced by Vickers J. on 27th November, 
    2001, that is to say, four years ago, which order was founded on the reasons 
    of Newbury J.A. pronounced three weeks earlier.

[6]

The reader who wishes a full understanding of the issues in these actions 
    should first read the reasons of Rowles J.A.

[7]

In those reasons, Rowles J.A. did not find it necessary to recount 
    the evidence before Vickers J. as to the then-projected cost of this litigation.

[8]

But in support of the application leading to the order of 27th November, 
    2001, the plaintiff had adduced in evidence the affidavit of Jack Woodward, 
    his solicitor, of the 10th October, 2001, to which was attached as an exhibit 
    a budget which had been submitted as part of an application for funding for 
    this litigation to the Manager, Test Case Funding Program, Department of Indian 
    Affairs and Northern Development, on 22nd August, 2001.  That budget contained 
    this,
inter alia
:

13.   Give estimates of all hours, fees and disbursements 
    to be associated with the action as follows:

FEES




a.   Legal Research:


Min. Hours:

100


Max. Hours:

300




b.   Drafting of pleading/factum


Min. Hours:

4


Max. Hours:

20




c.   Preparation for Trial:

Includes 
          witness interviews, exam-for-discovery of the parties, and interlocutory 
          motions


Min. Hours:

360


Max. Hours:

600




d.   Court

Trial 
          is currently set for 6 months of trial time commencing in March, 2002


Min. Hours:

600


Max. Hours:

1868




e.   Counsel's travel time (at one half 
          the set hourly rate):

Includes 
          lawyer trips to the Nemaiah Valley and time in Vancouver at discoveries.


Min. Hours:

40 @ 1/2 rate


Max. Hours:

280 @ 1/2 rate




TOTAL


MIN. HOURS:

1084


MAX. HOURS:

2928




TOTAL EXPRESSED IN
DOLLARS (X $150)


MIN.:

$162,600.00


MAX.:

$439,200.00





DISBURSEMENTS





f.    Disbursements required or permitted to be made by statute, etc.:


Min:

$550.00


Max:

$680.00




g.   Witness fees and travel expenses (prior 
          approval required)

Note: 
          Exam-for-Discovery of Chief Roger William set for 2 weeks in Vancouver.  
          We expect that it may go longer.  Also, will need to have Chief and 
          other witnesses attend in Victoria for witness preparation prior to 
          trial.


Min:

$9,000.00


Max:

$22,000.00




h.   Fees payable to a court reporter for 
          a transcript

The Court has indicated that real time reporting of 
          this case is desired.




Min:

$25,000.00


Max:

$60,000.00




i.     Lawyer's 
          travel expenses if these exceed one hour's duration or 25 km.

Note:  One lawyer to attend with Chief Roger in Vancouver 
          for his exam-for-discovery for at least 2 weeks.  Another 4 weeks expected 
          for exam-for-discovery of Fed. and Prov. Defendants.  Another lawyer 
          is spending approx. one month in Nemaiah interviewing witnesses throughout 
          the valley and taking affidavits.  Some of the elders' evidence in this 
          case will likely be heard in Williams Lake.




Min:

$25,000.00


Max:

$50,000.00




j.     Telecommunication, i.e., long distance 
          telephone, telegraph and electronic document transmission




Min:

$1,500.00


Max:

$3,000.00




k.    Fees and out-of-pocket disburse­ments 
          of out-of-town agents for routine services (prior approval required)




Min:

$1,000.00


Max:

$3,500.00




l.     Postage and reasonable courier charges on shipments of process 
          of documents and exhibits


Min:

$2,000.00


Max:

$4,000.00




m.  Reasonable fees paid for the services 
          of a person entitled by law or practice to give expert or opinion evidence 
          (prior approval required)




Min:

$11,000.00


Max:

$36,000.00




Outside Photocopying/Binding:


Min:

$10,000.00


Max:

$30,000.00






TOTAL DISBURSEMENTS:


Min:

$85,650.00


Max:

$209,980.00






GRAND TOTAL (Fees & Disbursements)




Min:

$248,250.00


Max:

$649,180.00





[9]

Rowles J.A. did mention, at paragraph 46, as Mr. Woodward had deposed, 
    that the projected length of trial was six months.

[10]

After the order of 27th November, 2001, was pronounced, the plaintiff 
    took out an appointment "for assessment of the hourly rate ...."

[11]

On the 7th August, 2002, the defendants offered to settle in these 
    terms:

OFFER TO SETTLE

To 
    the Plaintiff:  RODGER WILLIAM, on his own behalf and on behalf of all other 
    members of the Xeni Gwet'in First Nations Government and on behalf of all 
    other members of the Tsilhqot'in Nation.

The 
    Defendants Her Majesty the Queen in Right of the Province of British Columbia 
    and the Attorney General of Canada pursuant to s. 10 of Appendix "B" 
    of the Supreme Court Rules offer to settle the appointment dated March 8, 
    2002, for assessment of the hourly rate (solely and without reference to any 
    risk factor) applicable as special costs under the Order of Mr. Justice Vickers, 
    November 27, 2001, at the following rates:

Jack Woodward:               $315.00

Pat Hutchings                   $270.00

Christopher Devlin            $210.00

Eamon Murphy                  $180.00

John W. Galius [sic]          $160.00

Mitchell Couling                 $150.00

David Robbins:                 $150.00

Gary Campo                     $140.00

Murray Browne                  $200.00

Articled 
    Students               $105.00

Dated 
    August 7, 2002

[12]

The offer appears to have been accepted.

[13]

Thus, all parties appear to have thought that "special costs" 
    are costs to be calculated at hourly rates.  This is not a proposition which, 
    for reasons I address hereafter, I accept unreservedly, especially when the 
    hourly rates have not been established to be common in the profession.

[14]

The trial, according to the attached appendix, began on 21st November, 
    2002, was adjourned on 11th December, and recommenced on 9th September, 2003.  
    We were not told what was going on in the litigation in the interim.

[15]

An Accounts Administration Agreement was entered into which I do not 
    think it necessary to quote.  But, pursuant to it, Woodward & Company 
    submitted monthly accounts of which I give as an example what I infer is for 
    the month of April 2003, as the document immediately preceding it in the appeal 
    book bears date Apr. 1, 2003, and that immediately thereafter, June 1, 2003.  
    The April 1 amount was $123,398.27 and the June 1 amount, $88,740.98.

May 1, 2003

* 
    * *

Statement 
    of Hourly Rates & Fee Calculation

prepared 
    pursuant to

Costs 
    Order of Vickers J., November 27, 2001

and Accounts Administration Agreement dated 
    January 20, 2003

Professional Time Recorded (hours)
:




Jack Woodward


67.80


@ $315


21,357.00




Travel


6.55


@ $157.50


1,031.63




Pat Hutchings


152.90


@ $270


41,283.00




Travel


7.00


@ $135


945.00




Murray Browne


112.80


@ $200


22,560.00




John W. Gailus


0.30


@ $160


48.00




David Robbins


94.10


@ $150


14,115.00




Gary Campo


138.20


@ $140


19,348.00




Sean Nixon


127.40


@ $140


17,836.00




Anne Foy


36.40


@ $125


4,550.00




Renee Racette


12.80


@ $105


1,344.00




Brent Ellingson


38.30


@ $105


4,021.50




Jay Nelson


87.70


@ $105


9,208.50




Graham Reed


36.30


@ $105


3,811.50




Heather Mahony


134.40


@ $105


14,112.00




Alana Degrave


39.70


@ $105


4,168.50




Scott Waters


118.60


@ $105


12,453.00




Krista Robertson


6.50


@ $105


682.50













$192,875.13





Total Professional Fees at Regular Hourly Rates: $192,875.13

Rate pursuant to Accounts Administration Agreement:  
    61%


Total Charged for Professional Fees:                             
    $117,653.83

Total 
    G.S.T.:

(Exempt)                                                                                   
    Nil

Total 
    P.S.T.:

(Exempt)                                                                                   
    Nil

Account 
    Herein:

$117,653.83

Government of Canada share:                                           
    $58,826.92

Province of BC share:                                                         
    $58,826.91

Pursuant 
    to paragraphs 2.08 and 7.05 of the Accounts Administration Agreement, I hereby 
    certify the within account.

[16]

Unfortunately, the documents put before us do not include any similar 
    statements pertaining to the period from September 2003 forward.

[17]

As to what is going on in this trial, I attach as an appendix an extract 
    from a summary prepared by counsel for the Attorney General of British Columbia 
    showing the names of the witnesses and the length of the examinations of each.  
    We have, however, been given no indication as to, for instance, what the Chief 
    could have been saying over 45 days.

[18]

The fundamental reason why the defendants are in this courtroom is 
    that the projections of Mr. Woodward in his affidavit of the 10th October, 
    2001, were, to put it mildly, erroneous:

1.         So far the appellants have paid, pursuant 
    to the various orders, beginning with that of the 27th November, 2001, some 
    $10 million as "costs".  We were not given any breakdown of the 
    amount between, on the one hand, what might be called "remuneration" 
    and, on the other, disbursements.  We were told, however, that in May 2004 
    Vickers J. was told that to then the costs paid were $6 million of which $1.5 
    million were disbursements.

2.         As of the 20th October, 2005, the trial had 
    lasted 261 days.

3.         As to how much longer it will take:

(a)        counsel for the respondent says:

9.         
    The Plaintiff's case is not yet closed.  John Dewhirst, an anthropologist, 
    is presently under cross-examination.  As matters presently stand the Plaintiff 
    intends to call the following expert witnesses:  David Carson, James Fuller, 
    James Hackett, and Edwin Blewett.

* * *

11.       
    Although it is difficult to estimate how many days these witnesses will be 
    under cross-examination, the Plaintiff estimates that 30 more trial days will 
    be required to conclude the cross-examination of Mr. Dewhirst and these witnesses.  
    This is based on previous experience in this trial with the length of cross-examination 
    of expert witnesses by the Defendants.

* 
    * *

13.       
    The Plaintiff has not received the final list of witnesses from the Defendants, 
    nor has the Plaintiff received all of the Defendants' expert reports.  The 
    Plaintiff has no way of estimating the length of the Defendants' cases.

(b)        
    For his part, counsel for the Crown in right of British Columbia, in his factum 
    filed in June 2005, says: "The trial is currently expected to run a further 
    18 to 24 months."

THE EVIDENCE BEFORE THE LEARNED JUDGE


[19]

I have already noted the principal points of Mr. Woodward's affidavit 
    of 2001, which was the foundation for the first order.

[20]

The contest before the learned judge, which led to the order now under 
    appeal, to some extent became a contest as to how much money the Woodward 
    law firm needed and needs to maintain its own estimation of its economic viability.  
    In using the term "economic viability", I would not wish to be misunderstood.  
    Lawyers, like others, are entitled to say: "I want a certain manner of 
    life.  To maintain that manner of life, I must earn $XXX per year.  Therefore 
    I [cannot] will not work for a client for less than such-and-such an amount 
    per hour or per day.  If the client cannot afford such fees, the client must 
    go elsewhere."

[21]

A question for us on this appeal is whether this is a permissible demand 
    in publicly financed litigation.

[22]

Mr. Woodward adduced an affidavit of his accountant which explains 
    the thinking behind the application for "special costs" rather than 
    50% thereof:

I, 
    JAMES R. PRINGLE, Chartered Accountant, of 846 Broughton Street, in the City 
    of Victoria, in the Province of British Columbia, MAKE OATH AND SAY AS FOLLOWS 
    THAT:

1.         I am a Chartered Accountant, practising with 
    English Seabrook and Pringle, in the City of Victoria, and I have been the 
    accountant for Woodward & Company for more than ten years and as [a] result 
    have personal knowledge of the facts and matters herein deposed to, save and 
    except where stated to be on information and belief, and where so stated I 
    verily believe the same to be true.

2.         In the Summer of 2002, I was advised that 
    hourly rates had been agreed to by the parties (leaving aside the issue of 
    a risk factor) for the purposes of assessing special costs.  I advised Mr. 
    Woodward that I did not feel that the firm could continue to operate for any 
    significant period of time if the firm was only to be paid 50% of those hourly 
    rates for work on this file.  I advised Mr. Woodward that if the firm was 
    only paid the 50% of special costs being recovered by the Plaintiff, the firm 
    could not continue to work on this case unless there was some additional source 
    of funds.

3.         I have reviewed the affidavit of Mr. Woodward, 
    affirmed September 9, 2002, and filed in this proceeding on October 17, 2002, 
    and it appears from that affidavit that my predictions were accurate.

4.         In the Fall of 2002, I discussed the situation 
    with Jerry Zuk, the accountant appointed by the Defendants, to attempt to 
    determine what the appropriate break even figure would be in order for Woodward 
    and Company to conduct the litigation on behalf of the Plaintiff without some 
    additional source of funds.  My analysis at the time was that using an appropriate 
    model to calculate the break even figure, the appropriate percentage of special 
    costs required was 63.6%.  Attached hereto as Exhibit "A" to this 
    my affidavit is a letter of November 1, 2002, from Paul Rosenberg to the solicitors 
    for the Defendants outlining the results of my calculations.

5.         I met with Mr. Zuk and the various solicitors 
    involved on November 5, 2002 to try and arrive at a consensus for the appropriate 
    break-even figure.  I am advised that subsequent to that meeting an agreement 
    was reached with respect to the appropriate level of special costs, and attached 
    hereto as Exhibit "B" to this my affidavit is Schedule A to the 
    Accounts Administration Agreement entered into between the parties, which 
    provides for the Plaintiff to recover 61% of special costs.

6.         Until the end of April 2004, costs have been 
    paid pursuant to the Accounts Administration Agreement at 61% of special costs, 
    and I have reviewed the effect of those costs on the finances of the firm.  
    Looking back with hindsight, it appears that 61% has become an inadequate 
    level of special costs, and the effect on the firm has been to require the 
    firm's other work to subsidize this file.

7.         I have been asked to calculate what the going 
    forward percentage required by the firm would be taking into account changes 
    in salaries and overheads, and attached hereto as Exhibit "C" to 
    this my affidavit is my report of May 31, 2004.  In that report I conclude 
    that the required percentage to continue conducting this litigation was between 
    68.7% and 70.7% of special costs, to allow the case to proceed.

8.         In calculating the required breakeven percentage, 
    there are a number of factors which I have not presently been able to take 
    into account.  A number of the lawyers working on this case are now considerably 
    experienced with the particulars of the case, and as such are indispensable.  
    I have been advised by Mr. Woodward that demands have been made by these lawyers 
    for higher salaries, and for reduced hours to compensate for the previous 
    intensive workload they have been subjected to.  If it were necessary to increase 
    their salaries and reduce their hours in the future, that would have an upward 
    pressure on the required percentage.

9.         Even more significant, are a number of contingent 
    liabilities that have not been taken into account.  As a result of the Nemiah 
    case the expenses of the firm have increased significantly over the expenses 
    prior to taking on the case.  The office has been expanded with a considerably 
    more expensive lease.  There are a number of staff that have been added to 
    accommodate the case, which would not be required if the case were to end, 
    and there are a number of lawyers employed on the case that would no longer 
    be necessary in the absence of this litigation.  These contingent liabilities 
    will be incurred as the case comes to an end.

10.       If the contingent liabilities for severance, 
    termination of leases, and downsizing were incurred during the year 2004, 
    there would be a significant expense in the neighbourhood of $200,000.00, 
    which would have to be factored into the required percentage.  If that contingent 
    liability were factored in over the next six months, the minimum required 
    percentage would be 85% of special costs, assuming that billings remained 
    fairly consistent over the next six months.  If the case were to wind down 
    slowly over the next six months, and billings were reduced, the required percentage 
    would be even higher.

THE GOVERNING PRINCIPLES

[23]

The defendants appealed from the order of this Court drawn up consequent 
    upon the reasons of Rowles J.A. and, on 12th January, 2004, the Supreme Court 
    of Canada pronounced this order [[2002] S.C.C.A. 295 ¶ 19 (QL)]:

This 
    appeal is remanded to the British Columbia Supreme Court to be dealt with 
    in accordance with the reasons of this Court in
British Columbia (Minister 
    of Forests) v. Okanagan Indian Band
[[2003] 3 S.C.R. 371], 2003 SCC 71.

[24]

For present purposes, the principal passages of the reasons of the 
    Supreme Court of Canada in the
Okanagan Indian Band
decision 
    are:

[40]  With 
    these considerations in mind, I would identify the criteria that must be present 
    to justify an award of interim costs in this kind of case as follows:

1.         The party seeking interim costs genuinely 
    cannot afford to pay for the litigation, and no other realistic option exists 
    for bringing the issues to trial  in short, the litigation would be unable 
    to proceed if the order were not made.

2.         The claim to be adjudicated is
prima facie
meritorious; that is, the claim is at least of sufficient merit that it is 
    contrary to the interests of justice for the opportunity to pursue the case 
    to be forfeited just because the litigant lacks financial means.

3.         The issues raised transcend the individual 
    interests of the particular litigant, are of public importance, and have not 
    been resolved in previous cases.

[41]  These 
    are necessary conditions that must be met for an award of interim costs to 
    be available in cases of this type.  The fact that they are met in a particular 
    case is not necessarily sufficient to establish that such an award should 
    be made; that determination is in the discretion of the court.  If all three 
    conditions are established, courts have a narrow jurisdiction to order that 
    the impecunious party's costs be paid prospectively.
Such orders should 
    be carefully fashioned and reviewed over the course of the proceedings to 
    ensure that concerns about access to justice are balanced against the need 
    to encourage the reasonable and efficient conduct of litigation, which is 
    also one of the purposes of costs awards
....

[46]  Applying 
    the criteria I have set out to the evidence in this case as assessed by the 
    chambers judge, it is my view that each of them is met. The respondents are 
    impecunious and cannot proceed to trial without an order for interim costs. 
     The case is of sufficient merit that it should go forward.  The issues sought 
    to be raised at trial are of profound importance to the people of British 
    Columbia, both aboriginal and non-aboriginal, and their determination would 
    be a major step towards settling the many unresolved problems in the Crown-aboriginal 
    relationship in that province.  In short, the circumstances of this case are 
    indeed special, even extreme.

[47]  
    The conditions attached to the costs order by Newbury J.A. ensure that the 
    parties will be encouraged to resolve the matter through negotiation, which 
    remains the ultimate route to achieving reconciliation between aboriginal 
    societies and the Crown (see
Delgamuukw v. British Columbia
, [1997] 
    3 S.C.R. 1010, at para. 186), and also that there will be no temptation for 
    the Bands to drag out the process unnecessarily and to throw away costs paid 
    by the appellant.  I would uphold her disposition of the case.

[Emphasis added.]

[25]

The disposition which Newbury J.A. had made, as set out in the concluding 
    passage of her reasons for judgment at paragraph 39, was this:

I therefore 
    propose to order that the Crown, in any event of the cause, pay such legal 
    costs of the Bands as the Chambers judge orders from time to time in accordance 
    with the following:

1.
This determination is in respect of costs 
    as that term is used in the
Rules
(see para. 10 above), and not in 
    respect of legal fees and disbursements
.  This is not a determination 
    that counsel is to be appointed by the Province or paid by the Province, as 
    appears to have been the case in
Spracklin v. Kichton
, [2001] A.J. 
    No. 990 (Alta. Q.B.). (To the extent that
Spracklin
diverges from my 
    Reasons, I respectfully disagree with it.)

2.
Unless the Chambers judge concludes that 
    special costs are warranted in this case, costs are to be calculated on the 
    appropriate scale in light of the complexity and difficulty of the litigation
.

3.         Counsel are to consider whether costs could 
    be saved by trying one of the four cases rather than all four at the same 
    time.  If counsel are unable to agree on that issue, they should seek directions 
    from the Chambers judge.  Counsel are also to use all other reasonable measures 
    to minimize costs, and the Chambers judge may impose restrictions for this 
    purpose.

4.         The Province and the Bands are to attempt 
    to agree on a procedure whereby the Bands upon incurring taxable costs and 
    disbursements from time to time up to the end of the trial, will so advise 
    the respondent, and provide such other 'backup' material as the Chambers judge 
    may order.  Such costs would be paid by the respondent within a given time-frame, 
    unless the Province objects, in which case it shall refer the matter to the 
    Chambers judge, who may order the taxation of the bill in the ordinary way.

5.         If counsel are unable to agree on such procedures, 
    the matter shall be taken back to the Chambers judge, who shall make directions 
    in accordance with the spirit of these Reasons.

Subject 
    to the foregoing, I would allow the appeal on the costs issue, but dismiss 
    the appeal from the Chambers judge's ruling that these proceedings be remitted 
    to the trial list.

[Emphasis added.]

[26]

The passage referred to in paragraph 1 was this:

[10]  
    In any event, in the balance of these Reasons, I will use the word "costs" 
    in the way it is usually used in the
Supreme Court Rules
and in litigation 
    parlance  i.e., taxable costs described in R. 57.  As noted by this court 
    in
Ridley Terminals Inc. v. Minette Bay Ship Docking Ltd.
(1990), 45 
    B.C.L.R. (2d) 367 (B.C.C.A.), "costs" in British Columbia "have 
    a traditional meaning unless qualified by statute or by agreement of the parties. 
     That traditional meaning is governed by the provisions of Rule 57 of the
Supreme Court Rules
." (at 372.)  Rule 57(1) provides that costs 
    "
shall
be assessed as party and party costs under Appendix B, 
    unless the Court orders that they be assessed as special costs." ([Newbury 
    J.A.'s] emphasis.)  I will use the phrase "legal fees" to refer 
    to actual legal fees and disbursements.  There is no doubt that the Chambers 
    judge below appreciated the distinction, although he said at para. 7 of his 
    Reasons that he would refer to actual fees and disbursements as "costs 
    in advance" or "interim costs."

[27]

Thus, and this is a matter of critical importance, Newbury J.A. drew 
    a sharp distinction between "costs" and "legal fees".

[28]

A difficulty which I have had throughout this matter is that I cannot 
    understand why the Supreme Court of Canada thought it necessary to order the 
    remand to the British Columbia Supreme Court, as it appears to me that both 
    Vickers J. and Rowles J.A. applied the criteria which the Supreme Court of 
    Canada later said were the correct criteria.

[29]

So what we have is a judgment of this Court pronounced in 2001, applied 
    by another judgment of this Court in 2002, the former judgment being upheld 
    in the Supreme Court of Canada but the second judgment, for some reason, not 
    being so.

[30]

It is all very puzzling.

[31]

As I have said, Vickers J., on 6th May, 2004, handed down reasons for 
    judgment responding to that remand:  240 D.L.R. (4th) 547, 2004 BCSC 610.  
    He said, in part:

[11]  
    In this case the Supreme Court of Canada could not, from the record before 
    it, determine whether costs were warranted based upon the principles it had 
    just set out.  That is all I take from the remand order.

He then said:

[12]  
    I think it proper to treat the remand order as a rehearing of the original 
    matter before me, taking into account the new material filed by the parties....

SOME FURTHER BACKGROUND

a)         The lands to which title is claimed


[32]

The trap line areas, which are the subject of the 1990 action, are 
    two, and comprise, in the one which lies essentially athwart 124 degrees west, 
    286,996 hectares, and in the other, which lies wholly within 123 west and 
    124 west, 45,014 hectares.

[33]

The Brittany Triangle, which is the subject of the claim in the 1998 
    action, comprises 141,724 hectares lying to the south of 52 degrees north 
    and to the west of 123 degrees west.

b)         The claimants


[34]

The plaintiff alleges that there exists a Tsilhqot'in Nation which 
    comprises these groups:

The number of Registered and non-registered Tsilhqot'in is approximately 
    4,000.  The registered population of the First Nations as at September, 2005 
    is as follows:

Xeni Gwet'in                                                                      
    379

Alexandria                                                                         
    160

Anaham (Tl'etinqox-t'in)                                                  
    1397

Stone (Yunest'in)                                                              
    375

Toosey (Tl'esqox)                                                             
    273

Alexis 
    Creek (Tsi Dei Del (Redstone))                             609

[35]

For their part, the defendants agree on the numbers of each band, but 
    assert that some 1600 live off-reserve.  Whether some or all of the 1600 live 
    in the environs or in distant places such as Vancouver, I know not.

[36]

As the registered population is approximately 3200, the defendants 
    have now paid out somewhat over $3,000 in "costs" for each registered 
    person.

[37]

Part of the historic context of these actions may be obtained from 
    the
Report of the Royal Commission on Indian Affairs
" (Victoria, 
    B.C.: Acme Press, 1916).

[38]

Under the heading "Williams Lake Agency", in vol. 4 at p. 
    911, the Commissioners said:

WILLIAMS 
    LAKE AGENCY

___________

Field 
    work in the Williams Lake Agency continued from the 15th until the 27th July, 
    1914, the examination of Mr. Agent Ogden occupying the period of October 23rd 
    to 27th of the same year.

In 
    this Agency peculiar conditions present themselves, the Williams Lake (Cariboo) 
    country being a region of immense arid and semi-arid areas, the soil in the 
    main of good quality but partial or entire lack of water rendering its utilization 
    difficult and costly, where at all possible.  Irrigation is  until dry farming 
    methods are more generally understood and practised and their possibilities 
    demonstrated  a first necessity, and in the case of the 62,330.77 acres of 
    Indian Reserve lands allotted by former Commissions, only a very small proportion 
    is cultivable within the means of the Indians, while the dry range affords 
    so little sustenance that fifty acres are estimated by the Agent to be, on 
    the average, necessary for the maintenance of each head of stock.

On 
    only two of the 64 established Reserves the Commission found land in excess 
    of the requirements of the Indians, one Reserve being cut off as altogether 
    unused and one reduced in area as being disproportionate in extent to the 
    Indian necessities, a reduction in total of 1,490 acres for the Agency resulting.  
    At the same time the Commission has endeavoured to provide other lands more 
    suitable for agricultural utilization and range purposes, in order that the 
    Williams Lake Agency Indians may become in larger measure self-maintaining, 
    with the result that 29 new Reserves have been created, having an aggregate 
    area of 12,167 acres, or a net increase in acreage for the Agency of 10,677 
    acres.

The 
    Agency having an Indian population of 1,248 these allowances will give a future 
    per capita of 58.56, in comparison with a former Agency per capita of 49.94 
    acres of land of all classes, which on account of these Indians being chiefly 
    engaged in stock-raising is well within the measure of their reasonable requirement.

[39]

In the volume is a most useful map.  From it, I infer that the Agency 
    included territory, the inhabitants of which do not appear to be Tsilhqot'in, 
    or at least are not part of this action, who had reserves at, among other 
    places, Quesnel, Soda Creek and Williams Lake.  (Whether the unfriendly Indians 
    whom Alexander Mackenzie encountered at Narcosli Creek on the 21st June, 1793, 
    were Tsilhqot'in is an interesting point which perhaps ultimately will be 
    answered by the judgment at trial in this case.  See W. Kaye Lamb, ed.,
The 
    Journals and Letters of Alexander Mackenzie
(Toronto: Macmillan of Canada, 
    1970).)

[40]

Thus, the general description of the inhabitants of the Williams Lake 
    Agency cannot be exactly correlated to the bands which are participating in 
    this action.

[41]

In the accompanying "ANALYSIS OF EVIDENCE  TABLE C  POPULATION, 
    SOCIAL CONDITIONS, ETC." (vol. 4, pp. 921-923), the Commissioners describe 
    the then existing populations of the various bands:

Alexandria                                           
    50

Anahim Band 
    (Anaham's Flat)            252

Stone                                                   
    63

Toosey                                                
    50

Alexis Creek (Redstone Flat)              
    75

Xeni 
    Gwet'in (Chilco Lake)                  67 including 14 heads of families

[42]

Thus, since 1916, the Tsilhqot'in have increased six or seven fold.  
    Whether that is a natural increase or results from additions to the bands 
    from, for instance, marriage to persons outside the bands, I do not know.

[43]

To put these reserves into geographical context, Alexis Creek, the 
    most easterly of the reserves, lies just west of 123 degrees west, and Anaham, 
    the most westerly, west of 125 degrees west.

[44]

Although in Table C the Commissioners do not use the designation Nemaiah, 
    by correlating the entries under Chilco Lake, Garden, Fishery, and Meadow, 
    at 922, with the entry at 948, "Williams Lake Agency  Nemaiah Valley 
    Tribe", it becomes clear that Chilco Lake, Garden, Fishery, and Meadow 
    were the reserves of the Nemaiah Valley Tribe, now known as the Xeni Gwet'in.

[45]

The per capita allowance in 1916 for these aboriginals was 58.56 acres.  
    The allowance, however, for aboriginals in the area of Treaty 8 for those 
    who chose not to live on reserves was "160 acres to each Indian".

[46]

In order to give some further context to the issues in this appeal 
    and the litigation generally, I inquired from counsel for the Attorney General 
    of Canada as to what payments were made to each of the bands for the most 
    recent fiscal year.  I quote the affidavit filed in answer to that inquiry:

2.         
    I have reviewed INAC funding records pertaining to the Bands listed below.  
    INAC's previous fiscal year encompassed the period April 1, 2004 to March 
    31, 2005.  The following amounts were paid out to each of the following Bands 
    during the 2004/2005 fiscal year:

i)          Alexis Creek Band - $2,171,243;

ii)         Toosey Band - $1,151,108;

iii)         Xeni Gwet'in - $2,660,891;

iv)        Stone Band - $1,486,436;

v)         Tl'etinqox-t'in Government Office - $5,712,823; 
    and

vi)        Alexandria Band - $222,364.

3.         Funding amounts specified in the preceding 
    paragraph for the Xeni-Gwet'in Band and the Tl'etinqox-t'in Government Office 
    (formerly known as the Anahim Band), are inclusive of funding designated for 
    specific capital projects in the amounts of $1,295,780 and $1,789,759, respectively.

Since the hearing of the appeal, the plaintiff, apparently 
    fearful (his fear was without foundation) that the Court might draw an inference 
    that the Tsilhqot'in had the wherewithal to pay for this litigation, has filed 
    an affidavit containing much of great interest as to the management of band 
    finances.  I say that his fear was without foundation because the issue of 
    whether the Tsilhqot'in could finance this litigation was not raised before 
    this Court by the appellants.

THE ORDER IN ISSUE AND THE REASONS

[47]

The order in issue before us, leave to appeal having been given to 
    both defendants, is this:

THE 
    APPLICATION of the Plaintiff coming on for hearing the 29th day and 30th day 
    of June 2004, AND ON HEARING Paul S. Rosenberg and Patricia Hutchings, counsel 
    for the Plaintiff, Joyce Thayer, counsel for the Defendant, Her Majesty the 
    Queen in Right of the Province of British Columbia and the Regional Manager 
    of the Cariboo Forest Region, and Jacqueline Ott, counsel for the Attorney 
    General of Canada: AND UPON READING the materials filed herein and the following 
    affidavits:

1.         Affidavit of EJ Woodward #1, affirmed October 
    10, 2001;

2.         Affidavit #2 of EJ Woodward, affirmed September 
    9, 2002;

3.         Affidavit #1 of Ruth Sauder, affirmed October 
    17, 2002;

4.         Affidavit #2 of Ruth Sauder, affirmed June 
    22, 2004;

5.         Affidavit #1 of Jim Pringle, sworn June 1, 
    2004;

6.         Affidavit #2 of James R. Pringle, sworn June 
    18, 2004;

7.         Affidavit #1 of Jennifer Peck, sworn April 
    11, 2004;

8.         Affidavit #1 of Joyce Thayer, sworn April 
    21, 2004;

9.         Affidavit #1 of Jerry Zuk, sworn June 14, 
    2004;

10.       Affidavit #2 of Jerry Zuk, sworn June 25, 2004;

11.       Affidavit #2 of Jennifer Peck, sworn June 25, 
    2004;

12.       Affidavit #3 of James R. Pringle, sworn June 
    28, 2004;

13.       Affidavit #3 of Jennifer Peck, sworn June 28, 
    2004; and

14.       Affidavit #4 of Jennifer Peck, sworn June 28, 
    2004.

AND 
    JUDGMENT being reserved to this date:

THIS COURT ORDERS that:

1.
Costs in advance be special costs
;

2.         Accounts are to be submitted on a monthly 
    basis and paid equally by British Columbia and Canada;

3.         If the parties are unable to agree upon hourly 
    rates to be paid to those involved on the Plaintiff's litigation team, those 
    rates are to be fixed by the Registrar;

4.         There will be a holdback of 20% of all fees 
    billed, pending final agreement on fees or a final taxation by the Registrar;

5.         100% of disbursements billed are to be paid.  
    If there is disagreement concerning a disbursement then such disbursements 
    are to be the subject of an interim taxation before the Registrar; and

6.         The Orders sought by the Defendant, Her Majesty 
    the Queen in Right of the Province of British Columbia are dismissed.

[Emphasis 
    added.]

[48]

That order, pronounced the 16th July, 2004, superseded the order of 
    May 2004, the principal terms of which were:

THIS 
    COURT ORDERS that:

1.         the Plaintiff's application is granted insofar 
    as the Plaintiff applied to have the Crown Defendants henceforth pay the Plaintiff's 
    interim costs in any event of the cause for the conduct of this litigation 
    (the term "costs" being used as it is found in the
Rules of Court
, 
    Rule 58 and Appendix B, s. 7(1)).  The Crown Defendants shall share equally 
    in the payment of these interim costs.
The Plaintiff's interim legal fees 
    shall be paid as increased costs at 50% of special costs.
The Plaintiff's 
    reasonable disbursements shall be paid in their entirety.  The Crown Defendants 
    shall pay these accounts as they are agreed to by the Crown Defendants or 
    as approved on taxation;

2.         the Crown Defendants shall share equally in 
    paying the Plaintiff's increased costs on this motion;

3.         the parties are directed to make reasonable 
    efforts to jointly state an issue of fact or law, or partly of law and partly 
    of fact, in the form of a special case for the opinion of the Court, in accordance 
    with Rule 33 of the
Rules of Court
, B.C. Reg. 297/2001 (the "
Rules 
    of Court"
), B.C. Reg. 297/2001 (the "
Rules of Court
") 
    [sic];

4.         if the parties are unable to agree upon a 
    special case for the opinion of the Court in the manner contemplated by paragraph 
    3 of this Order, any party may apply to the Court for directions, including 
    whether the Court should order a special case, in accordance with Rule 33 
    of the
Rules of Court
;

5.         in the event a special case is stated for 
    the opinion of the Court in accordance with paragraphs 3 or 4 of this order, 
    the Plaintiff's interim costs, will be limited to apply only in respect of 
    the preparation and hearing of the special case;

6.         the trial judge retains jurisdiction to review 
    the application of this Costs Order from time to time and the parties have 
    liberty to apply in that regard;

7.         if a new Accounts Administration Agreement 
    is not agreed to by the parties, counsel are at liberty to renew applications 
    for a different method or level of funding; and

8.         
    the Plaintiff's application for disclosure of the amounts paid on account 
    of fees and disbursements by the Defendant's [sic] is dismissed.

[Emphasis 
    added.]

[49]

On these orders, there are some points to be noticed:

1.         No appeal was brought from the 
    order of 6th May, 2004.

2.         In 2002, the Rules of Court had 
    been amended to abolish orders for "increased costs", even in pending 
    litigation.  Why the order of 6th May used the term, I do not know, but the 
    point is now only of academic interest.

3.         
    The order now in issue does not contain the words, as did the order of 6th 
    May, "interim costs in any event of the cause".

[50]

In his reasons on this application, 2004 BCSC 963, the learned judge 
    said, in part:

[4]  
    It is convenient to summarize matters leading up to this application by referring 
    to what I said on May 6, 2004.  In
William v. HMTQ
2004 BCSC 
    610 I said the following in paragraphs 2 to 6:

[2]

On November 27, 2001 I made the funding order 
    directing the defendants to share equally in the payment of the plaintiffs 
    future costs.  The order called for the payment of all reasonable disbursements 
    as agreed upon by the defendants or as approved on taxation.  Interim 
    legal fees were to be paid as increased costs at 50% of special costs:
Nemiah 
    Valley Indian Band v. Riverside Forest Products Ltd.
,

2001 
    BCSC 1641.  An appeal to the Court of Appeal was dismissed:
Xeni 
    Gwetin First Nations v. British Columbia
,

2002 BCCA 434.  
    An appeal was then filed in the Supreme Court of Canada.  That Court 
    remanded the matter on January 12, 2004 in the following terms:

This appeal is remanded to the British Columbia Supreme Court to be dealt 
    with in accordance with the reasons of this Court in
British Columbia 
    (Minister of Forests) v. Okanagan Indian Band
,
2003 SCC 71.

(
Tsilhqot'in Nation v.

Canada Attorney General,

[2002] S.C.C.A. No. 295 (QL)
)

[3]

The parties have consented to three other 
    orders relating to the funding order.  On February 28, 2002 I made an 
    order directing an interim payment to plaintiffs counsel from each defendant 
    with liberty to apply for further directions if there was no agreement on 
    the amounts to be paid under the funding order.

[4]

On July 19, 2002 an order was made that the 
    Registrar hearing the assessment of the appropriate hourly rates for work 
    done for the plaintiffs by Woodward & Co. be seized of any further applications 
    required to settle hourly rates for the purpose of calculating advances under 
    the funding order. Finally, on November 3, 2003 an order was made that any 
    party could apply to the court to change the percentage of increased costs 
    ordered at 50 per cent of special costs on the basis that the intent of the 
    funding order was not being met.

[5]

As I noted in my reasons for judgment concerning 
    the publication of accounts information,
William et al v. HMTQ et al
,
2004 BCSC 549, in January 2002 the parties entered into Confidentiality Agreements 
    relating to confidential information that would necessarily have to be disclosed 
    prior to the payment of costs pursuant to my order.  The Confidentiality 
    Agreements contemplated that the parties would negotiate and enter into an 
    Accounts Administration Agreement setting out procedures for the administration 
    of accounts to be submitted from time to time by counsel for the plaintiffs.  
    Such an agreement was concluded and is currently in operation.

[6]

The parties do not agree as to when the Accounts 
    Administration Agreement will expire. It will expire when the maximum funding 
    level is reached (Art. 1.1.01(2)) and therein lies the disagreement.  
    Costs counsel for the defendants estimates that the agreement will expire 
    sometime in May 2004.  The defendants have advised they do not intend 
    to renew the agreement.

[5]  
    On November 27, 2001 in
Roger William v. Riverside Forest Products Ltd.
, 
    2001 BCSC 1641, at paragraphs 34 and 35 I said:

[34] The defendants' legal fees and disbursements are fully funded.  I 
    must make an order that is fair to the plaintiffs but, at the same time, it 
    must be fair to the defendants against whom the order is made.  The order 
    for interim costs must also be realistic, in the sense that it must be sufficient 
    to allow the plaintiffs' solicitors to continue their work on behalf of the 
    plaintiffs.

[35] I conclude that Canada and British Columbia must share equally in 
    the payment of the plaintiffs' future costs.  I use that term as it is found 
    in the
Rules of Court
, Rule 58 and App. B, s. 7(1).  I 
    conclude that the taxing of accounts under Scales 1-5 would lead to an unjust 
    result.  Accordingly, I order the payment of all reasonable disbursements 
    as agreed to by Canada and British Columbia or as approved on taxation.  I 
    order that interim legal fees be paid as increased costs at 50% of special 
    costs.  These accounts are to be paid as they are agreed to by Canada and 
    British Columbia or as approved on taxation.

[6]  
    On the hearing of this application it became apparent that my use of the words 
    funding order may be incorrect.  So that there is no confusion, my reference 
    to a funding order is to the order I made in these proceedings, on November 
    27, 2001, for payment of the plaintiffs costs in advance and to the subsequent 
    orders relating to the original order to which I have just referred.

[7]  
    After the original order was made, the parties agreed to the payment of increased 
    costs to be fixed at 61% of special costs.  An agreement was reached on hourly 
    rates and how accounts were to be paid.  The AAA has now expired and, for 
    the present, will not be renewed.  Counsel for the plaintiff says that rate 
    of 61% earlier agreed to was insufficient.  Counsel for the defendants say 
    that if the costs awarded are insufficient, it is because of decisions made 
    by plaintiffs counsel, Mr. Woodward, in the management of his law firm.  
    In their submission, payment of increased costs at a rate of 50% of special 
    costs is at a level that would be profitable to the law firm.

[8]  Counsel for the defendants say that the issue of whether the court 
    can order 100% of special costs has already been determined in this case.  
    The original order which I made was upheld by the Court of Appeal

(
Xeni 
    Gwetin First Nations v. British Columbia
,
2001 BCSC 1641, affd 2003 
    BCCA 434) and the matter is thus
res judicata
.

* * *

[11]  
    Counsel for the plaintiff says that he cannot survive financially if the order 
    for increased costs fixed at 50% of special costs is not changed.  Counsel 
    for the defendants say the order is sufficient and I need only look at the 
    firms financial information to reach that conclusion.

[12] 
     I must fix an order that will not expose the defendants to unreasonable 
    or excessive costs:
Xeni Gwetin First Nations v. British Columbia
,
2002 BCCA 434;
British Columbia (Minister of Forests) v. Okanagan 
    Indian Band
,
2001 BCCA 647 affd 2003 SCC 71.

[13]  
    Counsel for British Columbia seeks an order that would allow the parties to 
    argue the need for a litigation work plan to be monitored by the Court.  I 
    decline the invitation, as trial judge, to monitor a litigation work plan 
    prepared by counsel for the plaintiff.  Counsel have the duty to present all 
    of the evidence they consider relevant.  They understand the law and the need 
    therefore to present particular evidence to the court.  They must take into 
    account the age, infirmity and availability of particular witnesses. It would 
    be wrong for me, as trial judge, to sit in judgment of a litigation work plan 
    and thus become involved in the litigation strategy of plaintiffs counsel.  
    In my view, it would be wrong for the court to become involved in such activities 
    at this stage in the proceedings.  I decline to recommend that another judge 
    of the court be appointed for such a purpose.  After the trial it is always 
    open to argue that certain activities undertaken were excessive and unnecessary.  
    Until the trial is completed and the judgment rendered, that kind of activity 
    should not be undertaken by the court.

[14]  
    In addition, I am invited to take into account detailed financial information 
    relating to the management of the law firm selected by the plaintiff as his 
    solicitors in these proceedings.  The difficulty I have with the submissions 
    made on behalf of the defendants is that they invite me to become involved 
    in the management of a law firm.  I am invited to look at financial information 
    concerning a law firm and determine the profitability of particular litigation 
    to that firm.

[15]  
    I have peered into that abyss and I have no difficulty in saying it is a leap 
    I decline to take.  I conclude that it would be wrong for me as the trial 
    judge and wrong for the court to look at the economics of a law firm and the 
    profitability of the work it is engaged in.  I must find some principled objective 
    way to fix the costs to be paid in advance that will avoid the need to look 
    at the private financial information relating to the law firm representing 
    the plaintiff while at the same time ensuring that the order does not expose 
    the defendants to unreasonable or excessive costs.

[16]  
    The setting of appropriate costs in advance is a much different task from 
    the fixing of costs after the litigation has concluded.  After the event it 
    is open to take issue with particular decisions made by counsel or the time 
    spent in the accomplishment of any particular task.  Before the event the 
    task of the court is to fix the costs to be paid in a manner that is fair 
    to all the parties.

[51]

The learned judge then referred to the judgment of Bouck J. in
Bradshaw 
    Construction Ltd. v. Bank of Nova Scotia
(1991), 54 B.C.L.R. (2d) 
    309 (S.C.), affd (1992), 73 B.C.L.R. (2d) 212 (C.A.), and having done so, 
    said:

[18]  
    Thus, special costs are the fees that a reasonable client would pay a reasonably 
    competent solicitor for performing the work described in the bill.  What 
    then would be the hourly rates that a reasonable client would pay a reasonably 
    competent solicitor to undertake this litigation claiming aboriginal rights 
    and title to certain lands in central British Columbia?  In assessing those 
    rates one must take into account the nature of the litigation and the fact 
    that the court has yet to make a declaration of aboriginal title in this province.

[19]  
    Bouck J. concluded that in the usual course of events, a bill taxed as special 
    costs will be less than a bill taxed under the Legal Profession Act.  Thus, 
    the starting point is that an order for special costs would, in the usual 
    course of events, result in the payment of costs that would be less than 
    fees a client would pay to his or her own solicitor pursuant to a bill that 
    could be taxed under the
Legal Profession Act
,
R.S.B.C. 1998, 
    c. 9.

[20]  
    It seems to me that the checks and balances against the payment of excessive 
    or unreasonable costs are already built into the system.  Rates to be paid 
    to those persons who are retained to perform work in these proceedings can 
    be agreed upon (as they were in the past) or they can be fixed by the Registrar.  
    She will determine what hourly rates a reasonable client would pay a reasonably 
    competent solicitor to undertake the responsibility of completing these proceedings.  
    Bills can be rendered on a monthly basis and, subject to what follows, can 
    be paid within a reasonable period of time after receipt.

[21]  
    What protection can be afforded the defendants against payment for unnecessary 
    work?  There will always be a check against such a possibility on the final 
    taxation of accounts before the Registrar.  She will determine if the work 
    undertaken was reasonable and necessary and will pass the final accounts against 
    an objective standard.  However, to allow payment at 100% of special costs 
    provides no protection to the defendant who will have no means of recovery 
    at the end of these proceedings.  Accordingly, it will be necessary for the 
    court to order a holdback to allow for recovery of costs paid where the Registrar, 
    on final taxation, determines that particular work undertaken in the course 
    of the litigation should not be allowed in the final taxation of special costs.

[22]  
    What then would be a reasonable holdback?  It is difficult to imagine that 
    on a final taxation the Registrar would determine that more than 20% of the 
    work undertaken on behalf of the plaintiff was unnecessary, unreasonable or 
    excessive.  In my view a 20% holdback should adequately protect the defendants 
    from unreasonable or excessive costs.  If public interest litigation is 
    to proceed, it is in the public interest that this litigation be properly 
    financed.  It is, in my opinion, in the public interest that these proceedings 
    be properly funded so that they can proceed to a conclusion with counsel retained 
    from the outset to advance the plaintiffs claims.

[23]  
    There will be an order that costs in advance be special costs.  If the parties 
    are unable to agree upon hourly rates to be paid to those involved on the 
    plaintiffs litigation team these rates are to fixed by the Registrar.  Accounts 
    are to be submitted on a monthly basis and paid equally by British Columbia 
    and Canada.  There will be a holdback of 20% of all fees billed, pending final 
    agreement on fees or a final taxation by the Registrar.  100% of disbursements 
    billed are to be paid.  If there is disagreement concerning a disbursement 
    then such disbursements are to be the subject of an interim taxation before 
    the Registrar.

ERRORS ALLEGED

AND 
    ORDERS SOUGHT


[52]

The appellant, the Attorney General of Canada, alleges these errors 
    in judgment:

The 
    learned Trial Judge erred in law in:

(a)        increasing the quantum of advance costs to 
    the Plaintiff on the basis of subjective evidence led by the Plaintiff of 
    the financial circumstances of one of the two Plaintiff law firms;

(b)        finding that the matter of special costs, 
    heard on successive occasions, including on appeal to this court, was not
res judicata
;

(c)        refusing to hear a future application on measures 
    to minimize the costs paid under the advance costs order; and

(d)        finding that all measures to minimize costs 
    under an advance costs order are "already built into the system".

[53]

British Columbia puts the matter somewhat differently, thus:

[1.]       
    The learned trial judge misdirected himself or erred in principle or law by 
    ordering payment in full of the Plaintiffs' legal fees:

(a)        without any or sufficient consideration of 
    the public interest in ensuring a reasonable minimum expenditure of public 
    money on the case;

(b)        on the basis of subjective evidence of the 
    financial circumstances of one of the law firms representing the Plaintiffs, 
    without proper examination of that evidence and without any consideration 
    of rebuttal or other potentially relevant evidence;

(c)        when the issues in that regard had already 
    been heard and decided against the Plaintiffs in these proceedings;

(d)        by an order for Special Costs, when there 
    was no application for such an order and no facts or evidence to support such 
    an order;

(e)        without jurisdiction or, in the alternative, 
    without facts and evidence of a change in circumstances such as to justify 
    an order supplementing the original costs order of November 27, 2001.

[2.]       
    The learned trial judge misdirected himself or erred in principle or law by 
    refusing British Columbia's application for a hearing on appropriate means 
    of active court supervision of the legal fees, disbursements and expenses 
    to be incurred Plaintiffs [sic] over the rest of the case.

[54]

British Columbia seeks this order:

THIS COURT ORDERS THAT:

1.         this appeal be allowed;

2.         the order of the Honourable Mr. Justice Vickers 
    of the Supreme Court of British Columbia, pronounced on July 16, 2004, be 
    set aside;

3.         the following matters be remitted to the Supreme 
    Court of British Columbia, to be reconsidered by that Court by reference to 
    the principles stated by this Court in its reasons for judgment on this appeal:

a.         
    the proper and necessary percentage of special costs to be paid or advanced 
    by the Appellants to the Respondents as advanced costs from and after July 
    16, 2004;

b.         
    whether the Supreme Court of British Columbia ought to impose measures to 
    control the costs of litigation in this action;

c.         the nature of the cost-control measures, if 
    any, to be imposed;

4.         the matters referred to in paragraph 3 be 
    decided by the Honourable Mr. Justice Vickers or by another Justice of the 
    Supreme Court of British Columbia, as the Honourable Mr. Justice Vickers 
    may direct.

[55]

For its part, Canada seeks an order that:

(a)        the appeal be allowed;

(b)        the order of Vickers J. made July 16, 2004 
    be set aside and the application which gave rise to the order appealed from, 
    namely that the percentage of special costs used for the calculation of increased 
    costs be raised, be dismissed;

(c)        the matter of whether a litigation plan should 
    be implemented in the present action be referred back to the Court below for 
    consideration; and

(d)        costs of the appeal are recoverable in accordance 
    with the agreement of the parties.

RELEVANT ENACTMENTS

[56]

Until 1990, British Columbia had what was essentially a fixed tariff 
    system for party and party costs.  That system had been developed, if I recall 
    correctly, after the First World War.  But the Rules of 1990 introduced a 
    species of costs called "special costs" and abolished inferentially 
    orders for solicitor-client and solicitor and own client costs:

RULE 57

Costs

How costs assessed generally

(1)        
    Where costs are payable to a party under these rules or by order

(a)        
    by another party,

(b)        
    out of a fund of other parties, or

(c)        
    out of a fund in which the party whose costs are being assessed has a common 
    interest with other persons,

they 
    shall be assessed as party and party costs under Appendix B, unless the court 
    orders that they be assessed as special costs.

[57]

As I have indicated, Newbury J.A. drew a sharp distinction between 
    "costs" and "legal fees".  I therefore set out the criteria 
    for each, as found for the former in Rule 57(3) and for the latter in s. 71 
    of the
Legal Profession Act
, S.B.C. 1998, c. 9:




Rule 
          57(3)
Special Costs


Legal Profession Act, s. 71







71 (1)  This section applies to a review or examination under section 
          68 (7), 70, 77 (3), 78 (2) or 79 (3).









(2)  Subject to subsections (4) and (5), the registrar must allow fees, 
          charges and disbursements for the following services:

(a)        those reasonably necessary and proper to 
          conduct the proceeding or business to which they relate;

(b)        
          those authorized by the client or subsequently approved by the client, 
          whether or not the services were reasonably necessary and proper to 
          conduct the proceeding or business to which they relate.







(3)  Subject to subsections (4) and (5), the registrar may allow fees, 
          charges and disbursements for the following services, even if unnecessary 
          for the proper conduct of the proceeding or business to which they relate:

(a)        those reasonably intended by the lawyer 
          to advance the interests of the client at the time the services were 
          provided;

(b)        those requested by the client after being 
          informed by the lawyer that they were unnecessary and not likely to 
          advance the interests of the client.






(3)  
          Where the court orders that costs be assessed as special costs, the 
          registrar shall allow those fees that the registrar considers were proper 
          or reasonably necessary to conduct the proceeding to which the fees 
          relate, and, in exercising that discretion, the registrar shall consider 
          all of the circumstances, including

(a)        the complexity of the proceeding and the 
          difficulty or the novelty of the issues involved,

(b)        the skill, specialized knowledge and responsibility 
          required of the solicitor,

(c)        the amount involved in the proceeding,

(d)        the time reasonably expended in conducting 
          the proceeding,

(e)        the conduct of any party that tended to 
          shorten, or to unnecessarily lengthen, the duration of the proceeding,

(f)         the importance of the proceeding to the 
          party whose bill is being assessed, and the result obtained, and

(g)        the benefit to the party whose bill is being 
          assessed of the services rendered by the solicitor.












(4)  At a review of a lawyer's bill, the registrar must consider all 
          of the circumstances, including



(a)        the complexity, difficulty or novelty of 
          the issues involved,

(b)        the skill, specialized knowledge and responsibility 
          required of the lawyer,

(c)        the lawyer's character and standing in the 
          profession,

(d)        the amount involved,

(e)        the time reasonably spent,

(f)         if there has been an agreement that sets 
          a fee rate that is based on an amount per unit of time spent by the 
          lawyer, whether the rate was reasonable,

(g)        the importance of the matter to the client 
          whose bill is being reviewed, and

(h)        the result obtained.









(5)  The discretion of the registrar under subsection (4) is not limited 
          by the terms of an agreement between the lawyer and the lawyer's client.







[58]

As the reader will note, there are some significant differences between 
    "special costs" and the fees allowable under the
Legal Profession 
    Act
.  The principal difference is that, under s. 71 of the
Legal 
    Profession Act
, a lawyer may be entitled to recover fees for proceedings 
    which were unnecessary for the proper conduct of the business if those fees 
    meet the criteria of subsection (3).  Furthermore, while in fixing legal fees, 
    "the lawyer's character and standing in the profession" is a proper 
    consideration, it is not expressly a proper consideration in "special 
    costs", and the provision as to special costs makes no mention of "a 
    fee rate that is based on an amount per unit of time spent by the lawyer".

[59]

To my mind, a serious difficulty with an order for special costs "in 
    advance" is that some of the factors a registrar is to take into account 
    in assessing "special costs" cannot be determined until the proceedings 
    are concluded.  For until proceedings are concluded, no one knows:

(a)        
    the amount involved in the proceeding;

(b)        whether the plaintiff's conduct 
    "unnecessarily lengthen[ed] ... the proceeding";

(c)        the result obtained;

(d)        
    the benefit to the plaintiffs of the services rendered.

[60]

I comment that we might have been, but were not, given any idea of 
    the amount involved.  As to that, one can ask, how much is land in the Chilcotin 
    worth per hectare?

[61]

To put it another way, as the Rule is drafted, "special costs" 
    are hindsight costs.

[62]

Also relevant is Appendix B of the Rules, and in particular:

APPENDIX B

PARTY 
    AND PARTY COSTS

* * *

Scale 
    of costs

2
(1)  Where a court has made an order for costs, it may 
    fix the scale, from Scale 1 to 5 in subsection (2), under which the costs 
    will be assessed, and may order that one or more steps in the proceeding be 
    assessed under a different scale from that fixed for other steps.

(2) 
     In fixing the scale of costs the court shall have regard to the following 
    principles:

(a)        Scale 1 is for matters of little difficulty;

(b)        Scale 2 is for matters of less than ordinary 
    difficulty;

(c)        Scale 3 is for matters of ordinary difficulty 
    or importance;

(d)        Scale 4 is for matters of more than ordinary 
    difficulty or importance;

(e)        Scale 5 is for matters of unusual difficulty 
    or importance.

(3)  In fixing the appropriate scale under which costs 
    will be assessed, the court may take into account the following:

(a)        
    whether a difficult issue of law, fact or construction is involved;

(b)        
    whether an issue is of importance to a class or body of persons, or is of 
    general interest;

(c)        whether the result of the proceeding effectively 
    determines the rights and obligations as between the parties beyond the relief 
    that was actually granted or denied.

* * *

Value 
    of units

3
(1)  The 
    value for each unit allowed on an assessment conducted after July 1, 1998 
    is as follows:

* * *

(e)        Scale 5 - $120 for each unit.

(2) 
     Where maximum and minimum numbers of units are provided for in an Item in 
    the Tariff, the registrar has the discretion to allow a number within that 
    range of units.

(3)  In assessing costs where the Tariff indicates a 
    range of units, the registrar shall have regard to the following principles:

(a)        
    one unit is for matters upon which little time should ordinarily have been 
    spent;

(b)        the maximum number of units is for matters 
    upon which a great deal of time should ordinarily have been spent.

* * *

TARIFF

* * *




Item


Description


Units



* * *





Trial




24.


Preparation 
          for trial, if proceeding set down for each day of trial.





5




25.


Attendance 
          at trial of proceeding or of an issue in a proceeding, for each day.





10




26.


Written 
          argument.


Minimum
Maximum


1
10





[63]

As the reader will note, the maximum at present per day of trial for 
    items 24 and 25 is $1,800 per day.  As this trial had lasted, as of the 20th 
    October, 2005, 261 days, the maximum allowable as party and party costs for 
    this trial would be $469,800.00.

DISCUSSION

[64]

I do not propose to engage in a dissertation directed to the issue 
    of
res judicata
(Canada's error (b)) or
issue estoppel
(British 
    Columbia's issue (c)), save to say that, in my opinion, to permit either to 
    defeat successive applications for public funding in those cases in which 
    public funding is found to be justified, would not promote the purposes of 
    public funding.  It is so that sometimes estimates of money required can be 
    wrong for some reason that is not within the control of the person to whom 
    interim costs have been granted.  As to Canada's assertion in error (a), which 
    is essentially the same as British Columbia's assertion of error in British 
    Columbia's (b), I am inclined to the view that the evidence referred to, that 
    of the law firm's accountant, ought not to have been admitted, but I am by 
    no means satisfied that the learned judge below gave it any weight as such.

[65]

Indeed, while I consider that there is error in these proceedings, 
    the error is, as will appear, somewhat different from those which are asserted 
    by the parties.

[66]

The underlying problem in this case is that the plaintiff's claim is 
    for aboriginal title and no one knows what that is as yet.

[67]

As I said 14 years ago in
British Columbia (Attorney General) 
    v. Mount Currie Indian Band
(1991), 54 B.C.L.R. (2d) 156 at 185 (C.A.):

THE 
    ISSUE OF ABORIGINAL TITLE

In 
    my opinion, it is quite impossible to decide, at this stage of these proceedings, 
    whether the Band or its predecessors had aboriginal title, whatever that may 
    be, to these lands.

As 
    to what it may be, the chain of authority begins with
St. Catherine's Milling 
    and Lumber Company v. R.
(1888), 14 App. Cas. 46 (P.C.) and comes, 
    up to now, to
R. v. Sparrow
, [1990] 1 S.C.R. 1075, 46 B.C.L.R. (2d) 
    1, ...

But 
    none of the authorities to which we were referred holds that the aboriginal 
    "right of the aboriginal people" is ipso facto the equivalent of 
    a fee simple.  Only something akin thereto or akin to an estate derived therefrom 
    could give a right of exclusive possession at common law.

From 
    the mists of the past, there came to be recognized in English law many rights 
    of use, such as piscary, turbary, common and way, all over land or inland 
    waters and of navigation over tidal waters, which gave the Sovereign' s subjects 
    the ability to maintain themselves.  Some were public rights, others were 
    given by grant or acquired by prescription.  I need not attempt to do what 
    I am not qualified to do, namely trace how these rights came about.  But they 
    illustrate that English law has long recognized rights either as a private 
    personal or heritable right or as a right in common with others to go upon 
    land the fee simple of which is in another.  Those rights are not equivalent 
    to a fee simple, a right which must have its origin at common law in a Crown 
    grant.  It seems to me reasonable that there may well be as a matter of aboriginal 
    right, some sort of interest  perhaps equivalent to a copyhold  in a village 
    and a much lesser interest  perhaps equivalent to a profit à prendre  in 
    lands over which the denizens of the village, for their maintenance, hunted 
    and fished and from which they obtained fuel, building materials and foods 
    such as berries.  Although Indian interests are sui generis, it ought to be 
    possible to describe them by analogy to common law interests and, therefore, 
    make them understandable to common law lawyers.  Whether it is possible to 
    describe them by analogy to interests known to the civil law, I am, through 
    ignorance of the civil law, unable to say.

Thus, 
    in my opinion, it is essential before deciding questions of aboriginal right 
    to determine, as a fact, whether a claimant's ancestors were in possession 
    and occupation of the lands in issue and, if they used the lands, how and 
    for what purpose and to what extent.

Here there is insufficient evidence of the possession, 
    use and occupation of the Pemberton Valley, either immediately before 1858, 
    that is to say, when the Colony was established, or in 1871, that is to say 
    when British Columbia joined Confederation, for this Court on this interlocutory 
    application to even begin to address the issue.  I am quite sure that the 
    Chief believes that the Pemberton Tribe exercised full dominion over the Pemberton 
    Valley at one or other of those times.  But it does not seem probable, although 
    it is not impossible, that the 200 souls, half of them children, found by 
    Mr. O'Reilly in the Valley in 1882 did any such thing.

[68]

There was some thought that the matter might be resolved by the famous 
    case of
Delgamuukw v. Her Majesty the Queen in right of the Province 
    of British Columbia and The Attorney General of Canada
, [1997] 3 S.C.R. 
    1010, varying (1993), 104 D.L.R. (4th) 470 (B.C.C.A.).  In the appeal to this 
    Court from the judgment of McEachern C.J. dismissing the action, (1991), 79 
    D.L.R. (4th) 185, the Court, having heard the appeal for some seven weeks 
    in 1992, delivered on the 25th June, 1993, a judgment saying, in part:

The plaintiffs are entitled to a declaration that:

(a)        all of the plaintiff's aboriginal rights were 
    not extinguished before 1871; and

(b)        
    the plaintiffs, being Gitksan and Wet'suwet'en persons, have unextinguished 
    non-exclusive aboriginal rights, other than a right of ownership or a property 
    right, in an area of the approximate size shown on Map 5, a copy of which 
    is attached to the Reasons for Judgment.  Such rights are of a
sui generis
nature.  The exact territorial limits within which such rights may be exercised, 
    if not agreed to by the parties, shall be those designated by the trial judge 
    in reference to Map 5.  The scope, content and consequences of such non-exclusive 
    aboriginal rights of use and occupation, including the effect of s. 35 of 
    the
Constitution Act
, 1982 on grants or renewals of grants, licences, 
    leases or permits respecting any resources within the area shown on Map 5, 
    are left to be determined in trial proceedings properly framed to deal with 
    such issues;

* * *

The 
    plaintiffs' claim for a declaration that they have a right of ownership of 
    and jurisdiction (self government) over the Territory, and all claims depending 
    upon or said to be included in or subject to such a right of ownership and 
    jurisdiction, are dismissed without costs. ...

[69]

The Supreme Court of Canada, in that case, ordered a new trial and 
    no new trial, so far as I know, has been held.  Thus, the precise nature of 
    the rights of any particular Indian tribe within the geographical area of 
    British Columbia has not yet been determined by final authority.

[70]

Some day, the Supreme Court of Canada will have to come to some conclusion 
    as to what is aboriginal title, a conclusion which may, depending upon how 
    broad that title is found to be, have a shattering impact upon Confederation.  
    There can thus be no doubt of the importance of this litigation, not only 
    to British Columbia but also to the whole of Canada.

[71]

In my opinion, a fundamental difficulty with the order of the learned 
    judge, when read with his reasons, is that the learned judge, like the parties 
    themselves as I indicated earlier, appears to be of the opinion that "special 
    costs" means hourly costs or fees or rates or whatever word one wishes 
    to use.  That is not what the Rule says.

[72]

To give effect to what the learned judge had in mind, the order might 
    better not to have used the term "special costs", but said, "The 
    defendant shall pay the solicitors for the plaintiff by way of interim costs 
    in any event of the cause, such amount per hour of time expended by each solicitor 
    engaged in the litigation as may be agreed upon by the parties, or failing 
    agreement, fixed by the Registrar, less 20% thereof."

[73]

What is fundamentally the matter with such an order is that there is 
    no incentive to economy.  It is an open cheque.  Nor does such an order engage 
    the plaintiff himself.

[74]

I note that there is nothing in the evidence of Mr. Woodward or any 
    of the other solicitors for the plaintiff to show how it was that Mr. Woodward's 
    estimate was so hopelessly erroneous as to both costs and length of time that 
    the trial would take, or how it is that the disbursements far exceed those 
    which were contained in the original budget.

[75]

Apposite, however, are these extracts from the transcript of the hearing 
    before the learned judge on 29th June, 2004:

1.         in this colloquy between Mr. Rosenberg, of 
    counsel for the plaintiff, and the learned trial judge, at pages 9-10 of the 
    transcript:

THE COURT:  
    It's just that the numbers have ballooned.

MR. P. ROSENBERG:  Yes.

THE COURT:  That's the way I read the argument 
    that's going to be made against you.  The numbers have ballooned out of proportion 
    as to what was expected.

MR. P. ROSENBERG:  As you'll recall initially 
    when Mr. Woodward brought the funding application on behalf of the plaintiffs, 
    he had anticipated costs of about $600,000 and six counsel.  Unfortunately 
    you don't litigate in a vacuum, and what the defendants do in a litigation 
    often drives what the plaintiffs are forced to, and in this case that's what's 
    happened.

THE COURT:  It's called the case of the misplaced 
    zeros, Mr. Rosenberg.

MR. P. ROSENBERG:  It's a case of misplaced 
    trust.  One had expected admissions from the defendants and a different method 
    of proceeding from the defendants that didn't materialize.

Now, going 
    to the second aspect of why we say special costs at 100 percent should have 
    been ordered --

THE COURT:  On that point, it's difficult 
    for me sitting as a trial judge to say, right, you're right; I mean, these 
    folks shouldn't have done all the bad things they did to you.  It's not only 
    difficult, it's impossible.  I can't judge the merits of anybody's case or 
    anybody's defence at this stage in the proceedings, or anybody's strategy 
    for that matter.

MR. P. ROSENBERG:  And you shouldn't be, My 
    Lord.

THE COURT:  Nor should any judge at this stage.  
    You know, it's got to be the way it is.  We can't say, well, just a minute 
    now; I want you to do this differently -- well, I mean, perhaps I can say 
    I want you to do it differently, but I can't be critical, it seems to me, 
    of strategy and defences raised and tactics employed, that sort of thing.  
    Anyway.  We won't take too --

MR. P. ROSENBERG:  And you shouldn't be, My 
    Lord.  The person who would be would be the registrar.

THE COURT:  We -- perhaps.

MR. 
    P. ROSENBERG:  When you get to a taxation at the end of the day that's precisely 
    what the registrar will be looking at, is what was done, was it reasonable, 
    why was it necessary, was it prompted by actions of the defendants, and that's 
    what goes into a normal taxation on special costs.  But that's for the end 
    of the day when the taxation occurs.  The question is, how do you keep things 
    moving ahead as we're going, and barring -- leaving aside a taxation as you 
    go each month, the alternative is an accounts administration agreement so 
    that there can be some review of what's going on by the parties, holdbacks 
    if necessary, and discussions and facilitation, that sort of thing, which 
    we've been doing.

2.         and, at page 12:

Now, 
    paragraph 12 in my outline.  The amount of funding necessary to allow a meritorious 
    case to proceed would be the amount that a reasonable client would be required 
    to pay a reasonably competent solicitor for the litigation.  This is an objective 
    measure of the amount of funding required as opposed to the subjective measure 
    associated with solicitor-and-own-client costs.  Which was the funding order 
    initially sought and dismissed.  Special costs are the objective measure of 
    the amount of funding that would be required for the plaintiff to retain counsel.

[76]

But the reasonable client for the purpose of litigation such as this 
    is a mythical creature.  The reasonable client who is spending his own money 
    asks himself, having been quoted a fee for the necessary work, "Is the 
    game worth the candle?"  Sometimes a client with deep pockets will say, 
    "leave no stone unturned", and if that is so, a solicitor can rely 
    upon s. 71(2) and (3) of the
Legal Profession Act
.  Sometimes 
    the nature of the case is such that the client can be offered an economy lawsuit 
    or a first-class lawsuit.  Thus, the late Harry Bray, Q.C., a leader of the 
    bar when I was a young lawyer, is reputed to have remarked on more than one 
    occasion to clients in the days when for a few thousand dollars one could 
    buy a building lot in the City of Vancouver, "Do you want a $500 lawsuit 
    or a $5,000 lawsuit?"

[77]

Again, if a client is told that he has a good chance of recovering, 
    say $1 million, if he spends $100,000.00, and some chance of recovering 
    $2 million if he spends $500,000.00, a cautious client might well choose 
    the former, but a client with a gambler's soul might choose the latter.

[78]

I now pose some questions:

(1)        What is the nature of a solicitor's 
    obligation to his client when estimating legal fees?

[79]

In
Roberts & Muir v. Price
(1986), 7 B.C.L.R. (2d) 
    211 (S.C.), aff'd (1987), 19 B.C.L.R. (2d) 375 (C.A.), I was obliged as a 
    trial judge to consider the consequences of a solicitor claiming fees beyond 
    an estimate which he had given his client.

[80]

I said, at 216-217 and 220-221 (S.C.), in passages not directly commented 
    upon by McLachlin J.A. when she delivered the judgment of this Court:

In my view, the learned registrar did not understand 
    the governing principle.  He did not ask himself whether there was a contract 
    between the solicitors and the client concerning fees and, if so, what did 
    it mean.  I take him to be saying, in effect, that there was no contract for 
    fees or, if there was, it was only as to the hourly rate.  He never gives 
    the instrument of 1983 any more status than that of a "communication".

* * *

If the registrar is right, a client is in a most difficult 
    position.  If a solicitor tells him his case will cost X dollars, the client, 
    having weighed the fee against the probability of success, may decide to sue 
    when, had he been told the fee would be 2 X, he might have decided that the 
    game would not be worth the candle.  A solicitor could deliberately give a 
    low estimate for the purpose of inducing the client to instruct him.  Then 
    when the client was part-way through the action and unable to extricate himself, 
    he might find that he was required to pay a great deal more money.

* * *

There 
    is another way of looking at the matter.  The solicitor has a duty of reasonable 
    care and skill.  Surely it is part of the reasonable care and skill of a solicitor 
    to estimate accurately the fees which any particular piece of work will entail.  
    Although neither counsel nor I have found any direct authority on solicitors 
    erroneously estimating fees, either as part of or as an inducement to the 
    contract of retainer, there is assistance to be gained from the decision of 
    the Court of Appeal in
Savage v. Alberni Sch. Trustees
, 2 W.W.R. 30, 
    [1951] 3 D.L.R. 39 (B.C.).  There, an architect, who had drawn preliminary 
    plans for a school, was asked by the client for an estimate of the cost of 
    construction.  That estimate was to be the basis of a money by-law.  The estimate 
    was seriously wrong.  The school district claimed against the architect for 
    negligence in giving this erroneous estimate.  Sidney Smith, J.A., said this 
    at pp. 42-43:

Architects are bound to possess a reasonable amount of 
    skill in their profession, and to use a reasonable amount of care and diligence 
    in the carrying out of work which they undertake, including the preparation 
    of plans and specifications: 3 Hals., 2nd ed., p. 333.  An architect holds 
    himself out as a skilled person. If he furnishes an estimate as part of his 
    contract it must, at his peril, be reasonably near the ultimate cost. And 
    moreover where any deficiency appears on its face to be unreasonable, the 
    burden rests upon the architect to show how it arose and that he was not at 
    fault:
Mills v. Small
(1908), 11 O.W.R. 1041 at p. 1043.

I 
    see no difference in principle between an architect estimating what a contractor 
    will charge to build a building designed by the architect and a solicitor 
    estimating what his own fees will be.  The question in each case was whether 
    the estimate showed reasonable care and skill.  The burden should lie upon 
    the solicitor to show how the "deficiency", i.e., the error in the 
    estimate arose and that the solicitor was not at fault.  I do not think a 
    solicitor can discharge the burden simply by saying, "I underestimated 
    the work involved".  Perhaps, he may discharge it by showing that the 
    client gave him misinformation or, if the retainer is to act for a plaintiff, 
    that the defendant or his solicitor was recalcitrant to an extent that could 
    not reasonably be foreseen or something of the sort.  But the solicitor is 
    the expert and he is supposed to get things reasonably right.

(2)        Does a litigant whose counsel is 
    being paid from the public purse have a right to counsel who demands high 
    fees?

[81]

This issue arises on Rowbotham applications and was curiously enough 
    before this Court just two years ago in
R. v. Ho
(2003), 21 
    B.C.L.R. (4th) 83, 2003 BCCA 663, a drug conspiracy case.  What had happened 
    was that, in the middle of the trial, counsel who was acting for Ho gave up 
    his brief.  Counsel who was asked by Ho to act for him, having declined to 
    undertake the rest of the defence on the fees offered by the Crown, and the 
    Crown declining to meet counsel's demands, the learned trial judge stayed 
    the prosecution.  The issue before the Court was whether he was right to do 
    so and the Court said "no".

[82]

Part of my own judgment may be of some assistance in pondering the 
    issues.  Counsel appearing for Mr. Ho (not the counsel whose fees were in 
    issue) postulated (at para. 44):

... 
    as I [understood] him, ... that either Parliament or the Legislature must 
    appropriate all such funds as are necessary to assure to every accused, or 
    at least an accused with no means, a trial which meets the standards of ss. 
    7 and 11(d) of the
Charter
and that in some cases that may mean that 
    the Crown must be willing to pay a member of the bar who commands high fees, 
    whether deservedly or not is neither here nor there, in such amount as satisfies 
    that counsel.

[45]  
    The question arising on the proceeding below is this:  Was it within the power 
    of Cullen J. to stay this indictment on the footing that the respondent, not 
    having the money to retain the counsel of his choice or indeed counsel at 
    all, in the judge's opinion, would not have a fair trial without counsel of 
    choice who declined to accept the brief on legal aid terms?

[46]
I have put the question in what to some may 
    seem too narrow terms for two reasons:

1.         Because at no time did the respondent ask 
    the trial judge for an opportunity to seek counsel other than Mr. Wilson, 
    nor did he adduce any evidence of unsuccessful attempts to obtain other counsel.  
    To put it another way, there is no evidence from which an inference can be 
    drawn that the financial assistance available was not sufficient for the respondent 
    to obtain counsel.

2.         Because I want to make patent what may be 
    the consequence of answering the question "yes".  If an indigent 
    cannot have a fair trial without "expensive" counsel of choice, 
    what of someone who, not being indigent, is ineligible for legal aid and cannot 
    afford counsel of choice but only counsel whose fees are within his reach?  
    Should he not be entitled to "top up" assistance from the public 
    purse?  If only expensive counsel can assure a poor man a "fair" 
    trial, why is that not also true of those of modest means?

[83]

In the course of the hearing, the Court had been referred to the judgment 
    of the Alberta Court of Appeal in
R. v. Cai
(2002), 170 C.C.C. 
    (3d) 1, 2002 ABCA 299, in which that court had said:

[18]  
    Paragraph 65 found that the $150 per hour which the court imposed on the Crown 
    would be "better suited" to this prosecution than would something 
    unstated.  But that is not the test.  One can always find resources, persons, 
    or means of higher quality.  The "best around" is emphatically not 
    the test.  All that is required is a level of legal representation which ensures 
    that the accused's answer to the allegations of his guilt is made available 
    to the adjudicating court.  Certainly not matchless Nobel-level privately 
    retained representation.

[84]

Later, I remarked, at para. 72:

9.         The legal profession, as such, has no constitutional 
    status, important though it is generally thought to be to the maintenance 
    of a civil society.  Thus, in considering the question of a "fair" 
    trial, the court must give no weight to the economic well-being of the legal 
    profession or any member of it.

[85]

Apposite to that proposition was this:

[76]  
    Underlying my opinion that trial judges have no role in fixing the fees of 
    counsel in criminal cases is my concern that if the judges have such a role 
    thrust upon them, it will be perceived, sooner or later and not unreasonably, 
    even if erroneously, by the citizenry which bears the financial burden as 
    being hand in glove with the bar.  In this connection, I note that in one 
    application by an accused for a stay pending the Attorney General paying for 
    his two counsel of choice,
R. v. Mitton
(18 October, 2000) Vancouver 
    CC990049 (B.C.S.C.), the affidavit in support set out the grand total of the 
    monies required for the accused to be thus represented at $870,675.00.  Part 
    of the evidence adduced by the senior of the two counsel was that his net 
    income was approximately $495,000.00 per year and in order to have a net income 
    of $350,000.00 per year he needed to bill at $207.00 per hour and would work 
    ten hours per day.  The application failed.  Had it and applications like 
    it succeeded and been reported in the press, would it have been unreasonable 
    for members of the public to think ill of the judiciary?  It would not be 
    a good thing for the judiciary, by making such orders, to undermine public 
    confidence in itself.

(3)        When and in what circumstances 
    should orders for public funding be "in any event of the cause"?

[86]

I appreciate that, so far at least, the orders made in this case do 
    have that result.  But, in my opinion, when a variation is sought, which increases 
    in the manner sought here the burden on the public purse, it is proper to 
    revisit the issue to the extent at least of the increase in the burden.  One 
    reason is that the possible effect of orders in any event is that the "client", 
    here the plaintiff, has little if any financial incentive to settle.  In ordinary 
    litigation, a litigant must, when offers are made to settle, consider all 
    the factors, including his possible recovery if the matter is carried to judgment, 
    the extent to which his legal bill will be defrayed by an order for costs 
    in his favour, and the costs which he may incur if he loses.  These are all 
    matters to be balanced by a client who has been properly advised.  Beyond 
    that, why should a litigant who is publicly funded at the outset, if he gains 
    a substantial victory, not have to bear, as would an unfunded litigant, some 
    part of his legal bill?

[87]

I appreciate that it may be argued that the first question I posed 
    is irrelevant.  The court is not a client.  But if the learned judge, this 
    Court, or the Supreme Court of Canada had been given not the estimate in the 
    2001 affidavit, but an estimate of $10 million to  $11 million to carry the 
    trial to the end of the plaintiff's case, and an estimate of several millions 
    more to carry the trial to its conclusion, would the result of the first application 
    have been the same?  I note that there are no references made in the remand 
    from the Supreme Court of Canada to the Supreme Court of British Columbia 
    in this case of the amount of the estimate but, in the
Okanagan
case, there was a reference to a budget of some $800,000.  What that case 
    has cost is not before us.

[88]

As to the third question, I do not know, and it is not my place to 
    know if there have been offers of settlement, but if the client knows that 
    rejection of an offer might lead to the client having to pay some part of 
    the costs, might that not be an inducement to settlement?  I am not here speaking 
    of offers to settle under the Rules, which have nothing to do with whether 
    a client should have an order for interim "costs" in any event of 
    the cause.

[89]

Taking all these matters into account, I am of the opinion that the 
    order of the learned judge, while it may be in the interests of the plainitff's 
    solicitors, is not in the public interest.  There is no incentive for economy 
    and there is no incentive for settlement, an outcome which the Supreme Court 
    of Canada says is desirable in cases such as these.

[90]

British Columbia proposes that this matter be remitted to the court 
    below (see para. 54
supra
).  Canada does also, but in different terms.

[91]

In my opinion, to remand this question of "costs" to the 
    learned judge below is to burden him unnecessarily.  His reasons show him 
    to be uncomfortable with some of the arguments put to him.  He declined, and 
    in my opinion most properly, to "peer into that abyss".

[92]

So what should the order be?

[93]

In my opinion, because it is now nearly 18 months since the order in 
    issue was pronounced, it would be unfair to the plaintiff's solicitors to 
    set it aside for the proceedings which have taken place to this date.

[94]

I have already referred to the items in the tariff as amounting on 
    Scale 5 to $1,800 per day of trial if the maximum units are applied and that, 
    it seems to me, is quite enough for the remainder of this trial.

[95]

I would therefore vary the order to provide:

(1)        
    that from this date forward, for proceedings in the court below, the defendants 
    shall pay to the plaintiff's solicitors as interim costs the amounts specified 
    in Scale 5, the units to be the maximum permitted, plus all proper and reasonable 
    disbursements, together with, if written argument is requested by the trial 
    judge in lieu of or in addition to oral argument, such special allowance in 
    addition to tariff item 26 as to the learned judge seems fit;

(2)        
    that upon judgment in the action, if the plaintiff succeeds, the court shall 
    determine whether, in light of all the circumstances, including, but not necessarily 
    limited to, the amount recovered, or if the judgment is not for money, the 
    value of the recovery, and the ability of the plaintiff, founded upon the 
    recovery, to contribute to his own legal fees, and the conduct of the trial, 
    including whether the plaintiff extended the trial unnecessarily, the plaintiff 
    should repay to the defendants some part of the monies paid out to them pursuant 
    to the various orders for interim costs.

[96]

Nothing said in this judgment is intended to take from the plaintiff's 
    solicitors their rights against their client under the
Legal Profession 
    Act
.  What those rights may be depends upon matters which are not 
    before this Court in this proceeding.

[97]

I have two further comments which arise on the unusual nature of this 
    litigation.  The first is that the learned judge referred to the parties' 
    "strategy".  I myself think that in a case of this kind, the importance 
    of "strategy" is illusory, for cases of Indian land claims are in 
    truth an inquiry into history.  They do not properly lend themselves to clever 
    tricks and tactics.  History, of course, unlike the sciences, does not lend 
    itself to certainty.  If it did, very few historians would have anything to 
    write about.

[98]

The second is this:  When the learned judge has written what will be 
    a treatise on the history of the areas claimed by the plaintiff, and given 
    such remedy as he considers warranted by the law, whatever the law may be, 
    it is probable that one side or the other will be disappointed.  Nothing will 
    be accomplished by an appeal to this Court, save to delay the ultimate resolution 
    of the issues and to add more millions to the legal costs, which means, of 
    course, to the pockets of members of the legal profession engaged in these 
    proceedings.  The Legislature of British Columbia should amend the
Court 
    of Appeal Act
to prevent an appeal to this Court from the judgment.  
    The disappointed party of course would have the right to apply directly to 
    the Supreme Court of Canada, pursuant to the Act governing that court, for 
    leave to take this case there.  That is where it ought to go.  I remind the 
    reader that in
Delgamuukw
, which had occupied 374 days of trial 
    between the 11th May, 1987, and the 30th June, 1990, Chief Justice McEachern 
    delivered judgment on the 8th March, 1991.  But judgment in the Supreme Court 
    of Canada was not delivered until the 11th December, 1997, six years and nine 
    months after the trial judgment, and more than ten years from the commencement 
    of the trial.  As I noted in another case involving aboriginal rights, "the 
    Second World War lasted not quite six years" (
Taku River Tlingit 
    First Nation v. British Columbia (Project Assessment Director)
(2002), 
    98 B.C.L.R. (3d) 16).  The aphorism "the law's delays turn justice sour" 
    is as true today as it was some 400 years ago when Bacon penned it.

[99]

For the reasons which I have given, I would allow the appeal and vary 
    the order below in the manner which I have indicated.

The Honourable Madam Justice Southin





APPENDIX













Reasons for Judgment of the Honourable Mr. Justice Hall:

[100]

I have read in draft the reasons of Southin J.A.  My colleague 
    sets out much of the background factual material in  the case, so I need not 
    revisit the facts in great detail.  As my colleague notes, there is also a 
    helpful recitation of the background of this litigation contained in the judgment 
    of Rowles J.A. in
Xeni Gwet'in First Nations v. British Columbia
(2002), 3 B.C.L.R. (4th) 231, 2002 BCCA 434.

[101]

By a judgment of this Court delivered on 5 November 2001,
British 
    Columbia (Minister of Forests) v. Okanagan Indian Band
(2001), 95 
    B.C.L.R. (3d) 273, 2001 BCCA 647, Newbury J.A. ordered interim advance 
    costs be paid on behalf of the applicant appellant Indian band to allow litigation 
    started against them and other bands in the area by the Provincial Government 
    to be defended.  The appellant claimed logging rights in certain areas by 
    reason of asserted aboriginal title.  When the bands began to log, the Crown 
    provincial sought and was granted injunctions to stop the logging pending 
    a judicial determination of the aboriginal title issue.  I understand that 
    no trial has yet commenced involving the bands in the Okanagan.  That litigation 
    resembles this litigation in that an assertion of rights arising out of aboriginal 
    title to land is at the heart of both cases.  Although the Indian bands in
Okanagan
were defendants and the bands here are plaintiffs, 
    I am of the view, as was Vickers J., that that circumstance is not a 
    distinguishing feature between the cases.  Newbury J.A. noted in her 
    judgment at para. 10 that when she referred to costs she was using "the 
    word 'costs' in the way it is usually used in the
Supreme Court Rules
and in litigation parlance - i.e., taxable costs described in R. 57."  
    Her conclusion was thus expressed at para. 39:

I 
    therefore propose to order that the Crown, in any event of the cause, pay 
    such legal costs of the Bands as the Chambers judge orders from time to time 
    in accordance with the following:

1.         This determination is in respect of costs as that term is used 
    in the
Rules
(see para. 10 above), and not in respect of legal 
    fees and disbursements.  This is not a determination that counsel is to be 
    appointed by the Province or paid by the Province, as appears to have been 
    the case in
Spracklin v. Kichton
[2001] A.J. No. 990 (Q.B.).  (To the 
    extent that
Spracklin
diverges from my Reasons, I respectfully disagree 
    with it.)

2.         Unless the Chambers judge concludes that special costs are 
    warranted in this case, costs are to be calculated on the appropriate scale 
    in light of the complexity and difficulty of the litigation.

3.         Counsel are to consider whether costs could be saved by trying 
    one of the four cases rather than all four at the same time.  If counsel are 
    unable to agree on that issue, they should seek directions from the Chambers 
    judge.  Counsel are also to use all other reasonable measures to minimize 
    costs, and the Chambers judge may impose restrictions for this purpose.

4.         The Province and the Bands are to attempt to agree on a procedure 
    whereby the Bands upon incurring taxable costs and disbursements from time 
    to time up to the end of the trial, will so advise the respondent, and provide 
    such other 'backup' material as the Chambers judge may order.  Such costs 
    would be paid by the respondent within a given time-frame, unless the Province 
    objects, in which case it shall refer the matter to the Chambers judge, who 
    may order the taxation of the bill in the ordinary way.

5.         If counsel are unable to agree on such procedures, the matter 
    shall be taken back to the Chambers judge, who shall make directions in accordance 
    with the spirit of these Reasons.

[102]

Three weeks later, on 27 November 2001, Vickers J., after 
    referring to the decision of Newbury J.A., made a ruling on costs in 
    this case ((2001), 95 B.C.L.R. (3d) 371, 2001 BCSC 1641).  He said:

[35]      
    I conclude that Canada and British Columbia must share equally in the payment 
    of the plaintiffs' future costs.  I use that term as it is found in the
Rules 
    of Court
, Rule 58 and App. B, s. 7(1).
I conclude that 
    the taxing of accounts under Scales 1‑5 would lead to an unjust 
    result
.  Accordingly, I order the payment of all reasonable disbursements 
    as agreed to by Canada and British Columbia or as approved on taxation.
I 
    order that interim legal fees be paid as increased costs at 50% of special 
    costs
.  These accounts are to be paid as they are agreed to by Canada 
    and British Columbia or as approved on taxation.

[Emphasis added.]

[103]

The order of this Court in
Okanagan
arising from the 
    reasons of Newbury J.A. was appealed by the Crown provincial to the Supreme 
    Court of Canada.  In the Supreme Court of Canada, the case had been argued 
    on 9 June 2003, and judgment was delivered on 12 December 2003, 
    [2003] 3 S.C.R. 371, 2003 SCC 71.  The Crown argued it was not appropriate 
    for the Court of Appeal to have ordered interim costs payable in advance to 
    fund the litigation on behalf of the bands.  The Supreme Court of Canada, 
    by a majority, sustained the order made by Newbury J.A.  The minority 
    considered that what was sought, what it termed an unprecedented order for 
    interim costs, was not appropriate.  The majority judgment of LeBel J. 
    held that in certain instances it can be appropriate for a trial court to 
    make an order for interim costs to fund significant litigation.  He said at 
    para. 38:

The present appeal raises the question of how the principles 
    governing interim costs operate in combination with the special considerations 
    that come into play in cases of public importance.  In cases of this nature, 
    as I have indicated above, the more usual purposes of costs awards are often 
    superseded by other policy objectives, notably that of ensuring that ordinary 
    citizens will have access to the courts to determine their constitutional 
    rights and other issues of broad social significance.  Furthermore, it is 
    often inherent in the nature of cases of this kind that the issues to be determined 
    are of significance not only to the parties but to the broader community, 
    and as a result the public interest is served by a proper resolution of those 
    issues.  In both these respects, public law cases as a class can be distinguished 
    from ordinary civil disputes.  They may be viewed as a subcategory where the 
    "special circumstances" that must be present to justify an award 
    of interim costs are related to the public importance of the questions at 
    issue in the case.  It is for the trial court to determine in each instance 
    whether a particular case, which might be classified as "special" 
    by its very nature as a public interest case, is special enough to rise to 
    the level where the unusual measure of ordering costs would be appropriate.

[104]

In the interval between the decision of Newbury J.A.
supra
and the decision of the Supreme Court of Canada in the
Okanagan
case, the case of
Xeni Gwet'in First Nations v. British Columbia
referred to above came on for hearing in this Court.  That case was argued 
    in May 2002 and was decided by this Court in July 2002.  The Crown provincial 
    sought in this proceeding to appeal from the aforementioned costs order of 
    Vickers J. pronounced in November 2001.  This Court found the legal situation 
    in the case similar to and generally governed by the earlier decision of Newbury J.A. 
    in
Okanagan
.  There was also a cross-appeal by the respondent 
    band seeking a higher level of costs, 100% of special costs.  This Court dismissed 
    the appeal.  Leave was granted by the Supreme Court of Canada to the Crown 
    to appeal from the dismissal of this appeal on 14 November 2002.  It 
    was this appeal which was, on 12 January 2004, remanded by the Supreme 
    Court of Canada to the trial judge to be dealt with in accordance with the 
    decision in the
Okanagan
case.

[105]

Soon after the dismissal of the
Okanagan
appeal, as my 
    colleague notes, the Supreme Court of Canada remitted to the trial judge an 
    appeal from the decision of this Court in the present litigation, the above-noted 
    case of
Xeni Gwet'in First Nations v. British Columbia
, to be 
    decided in accordance with the decision in the
Okanagan
case.  
    Like my colleague, I find this order a bit puzzling because I should think 
    the issue decided by the Supreme Court in
Okanagan
dispositive 
    of this issue in the instant case.  I should think that the order for remittance 
    of the case was effectively a dismissal by the Court of the appeal by the 
    Province from the judgment of this Court delivered in July 2002.

[106]

A cross-appeal by the band in which the band sought a costs order at 
    100% of special costs, rather than the 50% of special costs ordered by Vickers J., 
    was dismissed by this Court on 27 February 2004 -
Xeni Gwet'in 
    First Nations Government v. Riverside Forest Products Ltd.
(2004), 
    237 D.L.R. (4th) 754 (
sub nom.
Xeni Gwet'in First Nations v. British 
    Columbia
), 2004 BCCA 106.  This cross-appeal had been argued concurrently 
    with the appeal in May 2002, but was on reserve pending delivery of judgment 
    in the appeal of
Okanagan
in the Supreme Court of Canada.

[107]

That decision on the cross-appeal was not further appealed.  The decision 
    of this Court on the cross-appeal held that neither the provincial or federal 
    governments had violated any constitutional duty to provide funding for the 
    present litigation.

[108]

In April 2004, pursuant to the order of remand by the Supreme Court 
    of Canada, the issue of interim costs came on for hearing before Vickers J.  
    On 6 May 2004, Vickers J. delivered reasons for judgment sustaining 
    his original order.  He ordered that "the funding order dated November 27, 
    2001 is continued without variation".  Some two months later, in response 
    to a renewed application for costs which was filed in the trial court in June 
    2004, the present order sought to be appealed from was made by Vickers J.

[109]

The Notice of Motion filed 1 June 2004, which led to the order 
    of 16 July 2004, sought the following relief:

1.         the percentage of special costs used for the 
    calculation of increased costs be raised; and

2.         until the parties enter into a new Accounts 
    Administration Agreement for the purposes of calculating monthly fees advances 
    prior to taxation, the Plaintiff will provide to the Defendants the number 
    of hours worked multiplied by the appropriate hourly rates previously agreed 
    to by the parties, and multiplied by the appropriate percentage.  The Defendants 
    will pay those monthly advances on receipt of the accounting from the Plaintiff, 
    subject to taxation at the end of the case, or at a time agreed to by the 
    parties.

[110]

The Order granted by the trial judge on 16 July 2004, granted 
    the following relief to the respondents:

1.         Costs in advance be special costs;

2.         Accounts are to be submitted on a monthly 
    basis and paid equally by British Columbia and Canada;

3.         If the parties are unable to agree upon hourly 
    rates to be paid to those involved on the Plaintiff's litigation team, those 
    rates are to be fixed by the Registrar;

4.         There will be a holdback of 20% of all fees 
    billed, pending final agreement on fees or a final taxation by the Registrar;

5.         100% of disbursements billed are to be paid.  
    If there is disagreement concerning a disbursement then such disbursements 
    are to be the subject of an interim taxation before the Registrar; and

6.         The Orders sought by the Defendant, Her Majesty 
    the Queen in Right of the Province of British Columbia are dismissed.

[111]

The type of costs order sought before and granted by Vickers J. 
    in November 2001 represents a recent development in the law.  As my colleague 
    notes, this type of order is conceptually new because hitherto when a court 
    was being asked to address an issue as to special costs it was usually a retrospective 
    exercise, as was for instance the case in
Bradshaw Construction Ltd. 
    v. Bank of Nova Scotia
(1991), 54 B.C.L.R. (2d) 309, 48 C.P.C. (2d) 
    74 (S.C.), affirmed as to the costs issue by this court in
Bradshaw 
    Construction Ltd. v. Bank of Nova Scotia
(1992), 73 B.C.L.R. (2d) 
    212, 8 C.P.C. (3d) 20  (C.A.).  When speaking of "special costs" 
    in this new regime, it seems to me that in order for the term to have a definable 
    and most importantly, a workable meaning, it must refer to an estimate of 
    that level of fees that a reasonable client would pay a reasonably competent 
    solicitor for performing the task of conducting the litigation in hand.  There 
    are, of course, conceptual difficulties inherent in this novel procedure of 
    interim costs because it is subject to the uncertainty of it being an exercise 
    in prediction as opposed to being an assessment of past events.  However, 
    there is now clear authority for this procedure and the courts will have to 
    make orders based on estimates of how matters will unfold in future litigation.

[112]

The Supreme Court of Canada made it clear in the
Okanagan
case that orders of this type have to be crafted to ensure that concerns about 
    access to justice are balanced against the need to encourage the efficient 
    conduct of the particular litigation.  The approach of Newbury J.A. in 
    her judgment in this Court was endorsed by LeBel J.  She had stated that 
    all reasonable measures should be utilized to minimize costs and that unless 
    the judge concludes that special costs are warranted, costs ought to be calculated 
    on the appropriate scale in light of the complexity and difficulty of the 
    litigation.  I take it from these comments that she considered the usual order 
    for interim costs would be a scale order.  However, she went on to say that 
    if the judge called upon to make such an order considered that it would result 
    in injustice, special costs might be ordered.  When she decided the case of
Okanagan
in 2001, it was not unusual for trial courts to order 
    increased costs as a percentage of special costs.  In this case, the trial 
    judge in November 2001, concluding that setting interim costs at Scales 1‑5 
    would not be just, ordered "that interim legal fees be paid as increased 
    costs at 50% of special costs".  That order endured from November 2001 
    to July 2004, although for a period of that time the parties had an agreement 
    that the defendants would fund all reasonable disbursements and costs at the 
    level of 61% of special costs.  As my colleague notes in her reasons, the 
    amount of money estimated in 2001 as necessary to fund the litigation on behalf 
    of the plaintiffs, something under a million dollars, has to date in actual 
    expenditure exceeded $10 million and the end is not nigh.

[113]

The Supreme Court of Canada in sustaining the order of this Court in
Okanagan
decided that in this class of case, interim costs orders 
    are permissible.  However LeBel J. for the majority noted the need for 
    caution and vigilance on the part of trial judges to ensure that spending 
    not get out of hand.  I observe that it may be doubtful whether the interim 
    costs order of 16 July 2004, would be effective in this regard.  LeBel J. 
    said such orders had to take account of the interests of both plaintiffs and 
    defendants.  The latter will normally be a public body funded by taxpayers.  
    This Court in its decision on the cross-appeal in early 2004 did not interfere 
    with the 50% order, although the decision seems to have chiefly dealt with 
    constitutional considerations.  The matter having been remitted to the trial 
    judge, he again in May 2004 concluded that the extant costs order should continue.

[114]

Having examined the material filed on the June motion and the transcript 
    of the hearing before Vickers J. that resulted in the order of 16 July 
    2004, it seems to me that the application of the respondents to vary the order 
    that had been in effect since November 2001 was predicated on the proposition 
    that the amounts being paid to the lawyers for the plaintiff respondents did 
    not suffice to satisfactorily maintain the financial health of the law firm 
    acting for the plaintiffs in the case.  The judge, however, expressly declined 
    to consider that matter.  He said at para. 15 of his reasons:

I 
    conclude that it would be wrong for me as the trial judge and wrong for the 
    court to look at the economics of a law firm and the profitability of the 
    work it is engaged in.

[115]

With respect, I am in entire agreement with those comments of the learned 
    trial judge.  To require a judge hearing a case to undertake an economic analysis 
    of a law firm engaged in the litigation for the purpose of fixing a fit scale 
    of interim costs in this type of case would be both an invidious task and 
    inappropriate.  However, notwithstanding the trial judge's entirely reasonable 
    decision to, as he put it, "decline to take such a leap", he went 
    on to vary the long extant order from 50% of special costs as the measure 
    of interim costs to 100% of special costs with a 20% holdback pending final 
    taxation at the conclusion of the case.  The basis for relief sought by the 
    respondents hinged on the assertion that the financial viability of the law 
    firm employed in the litigation was being threatened by continuance of payment 
    of interim costs fixed at the level of 50% of special costs.  The trial judge 
    made no finding on that issue since he declined to enter upon such an inquiry.  
    That being so, I fail to see what basis existed in evidence for the trial 
    judge to make the variation he ordered in July 2004.

[116]

Having regard to the position the trial judge adopted concerning evidence 
    about the financial circumstances of the law firm, there was nothing of substance 
    different in fact before the judge in June and July than had existed in May 
    of 2004 when, following the remand of the case from the Supreme Court of Canada, 
    he decided to continue in force the interim costs order originally made by 
    him in November 2001.

[117]

Having regard to those circumstances, I consider it was an error in 
    law for the trial judge in July 2004 to make the order from which this appeal 
    is taken.  Because I consider there was no proper basis established to require 
    any alternation of the order of November 2001, I consider that this appeal 
    should be allowed and that the order made by Vickers J. in November 2001 
    and confirmed by the order of May 2004 for payment of interim costs at the 
    level of 50% of special costs should be reinstated effective as of the date 
    of delivery of this judgment.

The 
    Honourable Mr. Justice Hall

Reasons 
    for Judgment of the Honourable Mr. Justice Thackray:

[118]

I have had the opportunity of reading the reasons for judgment of Madam 
    Justice Southin and Mr. Justice Hall.  My colleagues, based on different reasoning, 
    are of the opinion that the order under appeal cannot be upheld.

[119]

In the reasons for judgment of this Court in
British Columbia 
    (Minister of Forests) v. Okanagan Indian Band
(2001), 95 B.C.L.R. 
    (3d) 273 (C.A.), Madam Justice Newbury said at paragraph 39 that the real 
    challenge ... is to formulate an order that will provide the Bands with concrete 
    assistance but which will not expose the Province to unreasonable or excessive 
    costs.  As to who should be asked to make an order for advance costs, she 
    suggested that the case management judge would be the person to ensure that 
    the public purse is not extended beyond those bounds.

[120]

On appeal to the Supreme Court of Canada, [2003] 3 S.C.R. 371, Mr. 
    Justice LeBel for the majority dismissed the appeal, saying at paragraph 1:

These 
    two appeals concern the inherent jurisdiction of the courts to grant costs 
    to a litigant, in rare and exceptional circumstances, prior to the final disposition 
    of a case and in any event of the cause (I will refer to a cost award of this 
    nature as interim costs).  Such jurisdiction exists in British Columbia.  
    This discretionary power is subject to stringent conditions and to the observance 
    of appropriate procedural controls.

Mr. Justice LeBel noted that the British Columbia Court 
    of Appeal held that an order for interim advance costs should be made subject 
    to conditions in the terms stated by Newbury J.A.  He then said as follows 
    at paragraph 41:

... 
    Such orders should be carefully fashioned and reviewed over the course of 
    the proceedings to ensure that concerns about access to justice are balanced 
    against the need to encourage the reasonable and efficient conduct of litigation, 
    which is also one of the purposes of costs awards.  When making these decisions 
    courts must also be mindful of the position of defendants.  The award of interim 
    costs must not impose an unfair burden on them.

[121]

Mr. Justice Hall replicated the words of Mr. Justice LeBel in
Okanagan 
    Indian Band
that it must be ensured that ordinary citizens will have 
    access to the courts to determine their constitutional rights and other issues 
    of broad social significance.  However, as pointed out by my colleague, LeBel 
    J. made it clear ... that orders of this type have to be crafted to ensure 
    that concerns about access to justice are balanced against the need to encourage 
    the efficient conduct of the particular litigation.

[122]

The order under appeal cannot, in my opinion, be said to be in keeping 
    with the principle of efficient conduct of the particular litigation.  I 
    would not presume to be able to ascertain at what level advance costs come 
    into conflict with the principles set forth by the Supreme Court of Canada.  
    However, I have no hesitation in saying that
an order that grants them 
    at the level of special costs, even with a 20% holdback, throws off the 
    balance struck by
Okanagan Indian Band
.  It is not open to this 
    Court on this application to find that the trial is being conducted in less 
    than an efficient manner, but it is not a subjective analysis that is required.  
    Objectively, it cannot be said that to advance to a law firm the full amount 
    of its legal fees in advance, without any requirement that they will be repaid 
    should the client be unsuccessful, can lead to efficient conduct.  That 
    is just not in the nature of human endeavour.  As said by Madam Justice Southin, 
    the fundamental problem with the order under appeal is that there is no incentive 
    to economy.  It is an open cheque.

[123]

I would further note that, as said by Mr. Justice LeBel in
Okanagan 
    Indian Band
, an award of interim costs must not impose an unfair burden 
    on the other party.  The fact that in the case at bar it is the public purse 
    that is bearing the burden does not detract from that principle.  In
Little 
    Sisters Book & Art Emporium v. British Columbia (Commissioner of Customs 
    & Revenue)
(2005), 38 B.C.L.R. (4th) 288 (C.A.), the Court said 
    that while the gay and lesbian communities had other priorities for their 
    funds than the lawsuit in question, so does the public purse.  When the 
    first advance cost order was made, the estimate from counsel for the plaintiff 
    was that the fees and disbursement would range from a low of $248,250 to a 
    high of $649,180.  As noted by Madam Justice Southin, $6 million had been 
    advanced by May 2004 and as of the hearing date of this appeal it was in excess 
    of $10 million.

[124]

The question as to whether this is an unfair burden must be considered.  
    In my opinion to continue payments at the level provided for in the order 
    under appeal would be an unfair burden.

[125]

Were the case at bar about to be opened at trial, or indeed if it was 
    in its early stages, I would agree with the result adopted by Madam Justice 
    Southin.  However, this trial has now been underway for three years and defence 
    costs have been funded through generous court orders and agreements.  To at 
    this stage cut this back to party and party costs would be dramatic and might 
    affect the balance that Mr. Justice LeBel spoke of in
Okanagan Indian 
    Band
.

[126]

Further, as noted by Mr. Justice Hall, while it was said by this Court 
    in
Okanagan Indian Band
that the usual order would be a scale 
    order, Mr. Justice Vickers held in 2001 that setting interim advance costs 
    on a party and party scale would not be just.

[127]

Therefore, in the circumstances prevailing in the case at bar, I agree 
    with the result suggested by Mr. Justice Hall.

The Honourable Mr. Justice Thackray





Corrigendum 
    to the reasons of

The Honourable Mr. Justice Thackray  13 January 2006

In paragraph 123 of the reasons for judgment dated January 
    3, 2006, the phrase from a low of $410,850 to a high of $1,088,380 should 
    read from a low of $248,250 to a high of $649,180.








